                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
himself and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                    Case No: 1:19-cv-01610
                                )
v.                              )                    Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC,      )
THE LONG & FOSTER COMPANIES,    )
INC., RE/MAX LLC, and KELLER    )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )


   DEFENDANT KELLER WILLIAMS REALTY, INC.’S ANSWER AND DEFENSES
        TO CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

       Defendant Keller Williams Realty, Inc. (“Keller Williams”) submits its Answer and

Defenses to Plaintiffs’ Consolidated Amended Class Action Complaint (Dkt. 84) (the

“Complaint”). Keller Williams has retained the headings and footnotes contained in the Complaint

for ease of readability and reference. The headings are for organizational purposes, and the

footnotes generally contain citations, neither of which constitute allegations. Keller Williams does

not respond to the headings or footnotes. To the extent that a response is deemed to be required,

Keller Williams denies all of the allegations contained within the headings and footnotes.




                                                 1
                      ANSWER TO ALLEGATIONS IN COMPLAINT


I.     INTRODUCTION

        1.     Plaintiffs, home sellers who listed their homes on one of twenty Multiple Listing
Services (identified below), bring this action against the National Association of Realtors (“NAR”)
and the four largest national real estate brokers in the United States (collectively, “Corporate
Defendants”) for agreeing, combining and conspiring to impose, implement and enforce
anticompetitive restraints that cause home sellers to pay inflated commissions on the sale of their
homes, in violation of federal antitrust law. Defendants’ unlawful conduct is also the subject of
an active investigation by the Antitrust Division of the United States Department of Justice, which
is examining practices in the residential real estate brokerage business, with a focus on
compensation paid to brokers, as well as other conduct.

       ANSWER: Keller Williams denies the allegations in paragraph 1, except Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of the allegations that

Plaintiffs are home sellers who listed their homes on the identified Multiple Listing Services.

        2.     NAR, the Corporate Defendants and their co-conspirators collectively possess
market power in local markets for real estate brokerage services through their control of the local
Multiple Listing Services (“MLSs”). An MLS is a database of properties listed for sale in a
particular geographic region and the marketplace on which the vast majority of homes in the
United States are sold. Brokers must list a property for sale to effectively market that property to
prospective buyers, and in any event, are required to list all properties on the MLS if they are
members of the MLS. All MLSs at issue in this case are controlled by local NAR associations,
and access to such MLSs is conditioned on brokers’ agreement to follow all mandatory rules set
forth in NAR’s Handbook on Multiple Listing Policy, including the rules at issue here.

       ANSWER: Keller Williams denies the allegations in paragraph 2, except Keller Williams

admits that an MLS is a database of properties listed for sale in a particular geographic region, that

a majority of homes for sale in the United States are listed in an MLS, that access to MLSs affiliated

with NAR is conditioned on brokers agreeing to follow all mandatory rules set forth in NAR’s

Handbook on Multiple Listing Policy, that MLSs generally require broker members to submit to

the MLS information about seller clients’ properties, and that Rule 2-G-1 is a mandatory rule in

NAR’s Handbook. Keller Williams lacks knowledge or information sufficient to form a belief as




                                                  2
to the truth of allegations concerning whether any particular MLSs are controlled by local

associations of Realtors.

        3.      Pursuant to Defendants’ conspiracy, NAR allows brokers representing home sellers
and home buyers to use NAR’s MLSs only if those brokers agree to adhere to and help implement
terms that significantly restrain competition. Specifically, NAR and its co-conspirators require
every seller’s broker (the “seller-broker”), when listing a property on a Multiple Listing Service,
to make a “blanket unilateral offer[] of compensation” to any broker who may find a buyer for the
home (the “buyer-broker”). This requirement, and related terms implementing the requirement,
are set forth at pages 34-35 of NAR’s Handbook on Multiple Listing Policy and is hereafter
referred to as the Buyer Broker Commission Rule or “the Rule”.

       ANSWER: Keller Williams denies the allegations in paragraph 3, except Keller Williams

admits that NAR’s Handbook includes a requirement that listing brokers extend a unilateral offer

of compensation to other MLSs members.

       4.     Defendants’ implementation of and adherence to this agreement is manifestly
anticompetitive:

              The Rule compels the seller to make an offer of payment to compensate the buyer-
               broker even though the buyer-broker is working on behalf of the buyer, not the
               seller.

              It requires that this be a blanket offer – i.e., the exact same compensation terms
               must be simultaneously offered to every buyer-broker without regard to their
               experience, the services they are providing to the buyer, or the financial
               arrangement they have made with the buyer.

              Because this blanket offer must be made available to every buyer-broker using the
               MLS (i.e., virtually all buyer-brokers) and can be compared by the buyer-broker
               with the blanket offers that every other seller must post on the MLS, the Rule
               creates tremendous pressure on sellers to offer a high commission that has long
               been maintained in this industry so that buyer-brokers will not “steer” buyers to
               properties offering higher buyer-broker commissions.

              The Rule encourages and facilitates anticompetitive “steering” by buyer-brokers
               because it allows them to compare the terms offered for buyer-broker compensation
               and steer their clients to properties where the seller-broker is offering higher
               commissions. (The prevalence of such steering, including its anticompetitive
               impact on consumers and exclusionary impact on brokers trying to compete with
               alternative, lower-cost models, is widely recognized in the economic literature).




                                                3
              These effects are magnified by the Rule’s requirement that the offer of
               compensation be expressed as a percentage of the gross selling price of the home
               or a definite dollar amount and the Rule’s prohibition on “general invitations by
               listing [i.e., seller] brokers to other participants to discuss terms and conditions of
               possible cooperative relationships.”

              The anticompetitive effects are further magnified by NAR’s rules providing that
               after the seller has received purchase offers, the seller-broker is prohibited from
               attempting to unilaterally modify the buyer-broker commission that was offered on
               the MLS. NAR Standard of Practice 3-2 states: “Any change in compensation
               offered for cooperative services must be communicated to the other REALTOR®
               prior to the time that REALTOR® submits an offer to purchase/lease the property.
               After a REALTOR® has submitted an offer to purchase or lease property, the
               listing broker may not attempt to unilaterally modify the offered compensation with
               respect to that cooperative transaction.” As a result, a seller cannot respond to a
               purchase offer with a counteroffer that is conditional on reducing the buyer-broker
               commission. Nor can the seller, after receiving purchase offers, decide to
               unilaterally reduce or eliminate the buyer broker commission offered on the MLS.

              The anticompetitive effects are compounded by the fact that buyer-brokers and their
               clients have access to very different information from the MLS: The Buyer-brokers
               are able to learn the amount of the commission buyer-brokers can receive for every
               available property, but this information is not available to their clients. Thus,
               homebuyers are unlikely to know whether their brokers are only showing them
               properties where they will be paid the highest commission amounts. (The
               obfuscation of this reality for buyers is made even worse by NAR’s ethical rule
               expressly permitting buyer-brokers to represent to buyers that their services are
               “free” for the buyer).

       ANSWER: Keller Williams denies the allegations in paragraph 4.

        5.      There is no pro-competitive justification for this agreement and, to the contrary, the
agreement’s purpose and effect is to restrain competition. As one industry participant has
acknowledged, “[i]t does not make sense for listing brokers to pay buyers’ brokers for the services
the latter provide to buyers. This is a bit like the lawyers working for one side in a transaction
paying the lawyers working for the other side.”1 Stephen Brobeck, the Executive Director of the
Consumer Federation of America has testified that “[i]n a rational price system, home sellers and
buyers would each pay for real estate brokerage services they receive.”2 “The simple fact is that,




1
  Brian N. Larson, The End of MLS as We Know It, INMAN (Aug. 15, 2006),
https://www.inman.com/2006/ 08/15/end-mls-we-know-it/.
2
  Stephen Brobeck, Residential Real Estate Brokerage Services: A Cockamamie System That Restricts
Competition and Consumer Choice, CONSUMER FEDERATION OF AMERICA, 4 (2006),
http://archives-financialservices.house.gov/media/pdf/072506sb.pdf.


                                                  4
for decades, the dominant real estate firms and their trade association have tried, with much
success, to maintain high, uniform prices within different geographic areas.”3
          ANSWER: Keller Williams denies the allegations in paragraph 5.

        6.      Each of the Corporate Defendants plays an active role in NAR and has required
franchisees, brokerages and individual realtors to join and implement this anticompetitive
agreement in order to secure the benefit of each Corporate Defendant’s brand, brokerage
infrastructure and other support. Indeed, because these are the leading brokers in the United States,
their participation in the conspiracy and implementation and enforcement of its terms is essential
to the success of the conspiracy. The unlawful restraints implemented and enforced by the
conspirators benefit NAR and the Corporate Defendants and further their common goals by
allowing brokers to impose supra-competitive charges on home sellers and restrain competition by
forestalling competition from lower-priced alternatives.

          ANSWER: Keller Williams denies the allegations in paragraph 6.

         7.     Defendants use their control of the MLSs, and Corporate Defendants their franchise
agreements, employee policy and procedures manuals, and leadership roles in NAR and local
realtor associations, to require brokers in local residential real estate markets to adhere to NAR’s
rules, including the Buyer Broker Commission Rule, and thereby help implement and enforce the
conspiracy. The Corporate Defendants further implement the conspiracy alleged herein by
reviewing and reissuing NAR’s rules, including the Buyer Broker Commission Rule, at yearly
NAR meetings, and by serving on the boards and committees that enforce compliance with NAR’s
rules.

          ANSWER: Keller Williams denies the allegations in paragraph 7.

        8.      By participating in an association that prevents member institutions from allowing
its employees and realtors to compete with each other to offer lower commissions, requiring
franchisees, groups and individuals to join and adhere to the anticompetitive agreement alleged
herein, and taking numerous steps in furtherance of the conspiracy, the Corporate Defendants have
agreed to participate in, facilitate, and implement the conspiracy.

          ANSWER: Keller Williams denies the allegations in paragraph 8.

        9.      The conspiracy has saddled home sellers with costs that would be borne by buyers
in a competitive market. Moreover, because most buyer-brokers will not show homes to their
clients where the seller is offering a lower buyer-broker commission, or will show homes with
higher commission offers first, sellers are incentivized when making required blanket offers to
procure the buyer-brokers’ cooperation by offering high commissions. Thus, the conspiracy: (a)
requires sellers to pay overcharges for services provided by buyer-brokers; (b) raises, fixes and
maintains buyer-broker compensation at levels that would not exist in a competitive marketplace;
and (c) encourages and facilitates steering and other actions that impede entry and market success
by lower-cost real estate brokerage services.

3
    Id.


                                                 5
       ANSWER: Keller Williams denies the allegations in paragraph 9.

        10.    This method of setting buyer-broker commissions is wholly different from the
practices that would exist absent the Buyer Broker Commission Rule. Absent the Rule, buyer-
brokers would be paid by their clients, not the sellers, and would compete to be retained by offering
lower commissions to their prospective clients for their services. The Buyer Broker Commission
Rule causes price competition among buyer-brokers is [sic] restrained because the client retaining
the buyer-broker, i.e., home buyers have little incentive or ability to reduce their broker’s
commission because they are not paying the commissions.

       ANSWER: Keller Williams denies the allegation in paragraph 10.

        11.     In more competitive foreign markets, homebuyers pay their brokers if they choose
to use one, and they pay less than half the rate paid to buyer-brokers in the United States. In
comparable international markets without a rule like the Buyer Broker Commission Rule, such as
the United Kingdom, Germany, Israel, Australia, and New Zealand, buyer-brokers, when they are
used, are paid directly by home buyers, rather than by home sellers. As an article in the Wall Street
Journal recently explained, real estate brokers have “shielded themselves with a skein of
anticompetitive ‘practices” that “have kept the high fees they charge unchanged since 1991.”4 The
total broker fees that have been imposed are “significantly higher than those paid elsewhere in the
developed world,” and, if they were instead paid at a competitive level, American consumers
would save tens of billions of dollars annually.5

       ANSWER: Keller Williams denies the allegations in paragraph 11, except that Keller

Williams admits that the language in the quoted statements appears in the opinion piece cited in

footnote 4.

        12.     Defendants’ conspiracy has maintained broker commission levels at remarkably
stable and inflated levels for the past two decades, despite the advent of the Internet and the
diminishing role of buyer-brokers. Between 2000 and 2017, the average commission nationally
has been stable at a supra-competitive rate of between 5 and 5.4 percent with little or no regard to
changing market conditions. Approximately one half or more of this amount is the commission
for the buyer-broker. At an industry event in 2016, the Chief Executive Officer of Defendant
Keller Williams reported to other industry participants that Keller Williams’ buyer-brokers were
charging an average commission of 2.71% in 2015, an amount virtually unchanged from the 2.8%
it reported that it had charged in 2002.

       ANSWER: Keller Williams denies the allegations in paragraph 12.




4
  Jack Ryan & Jonathan Friedland, When You Buy or Sell a Home, Realty Bites, WALL ST. J. (Mar. 3, 2019),
https://www.wsj.com/articles/when-you-buy-or-sell-a-home-realty-bites-11551649734.
5
  Id.


                                                   6
        13.     Moreover, because housing prices have increased substantially during this period
(at a rate significantly exceeding inflation), and commissions are charged on a percentage of a
home’s sale price, the actual dollar commissions imposed on home sellers “increased substantially
because housing prices were much higher. . . . For example, between 2001 and 2017, the average
price of new homes in current dollars sold rose from $213,200 to $384,900, according to U.S.
Census Bureau Statistics.”6 As the Consumer Federation of America has observed, “[b]ecause the
industry functions as a cartel, it is able to overcharge consumers tens of billions of dollars a year.
. . . Consumers are increasingly wondering why they are often charged more to sell a home than
to purchase a new car.”7

       ANSWER: Keller Williams denies the allegations in paragraph 13, except admits that the

quoted statements appear in the sources cited in footnotes 6 and 7.

        14.     Indeed, Defendants have successfully stabilized buyer-broker commissions (and
significantly increased the dollar cost) charged despite the diminishing role of buyer-brokers.
According to data from NAR, many homebuyers no longer locate prospective homes with the
assistance of a broker, but rather independently through online services. Buyer-brokers
increasingly have been retained after their client has already found the home the client wishes to
buy. Despite their diminishing role, buyer-brokers continue to receive the same artificially
elevated percentage of the sales price due to Defendants’ conspiracy. Defendants’ success in
maintaining (and, in inflation-adjusted dollar terms, substantially increasing) the charge imposed
by buyer-brokers despite the advent of new technologies stands in stark contrast to other industries.
“[I]n almost every other consumer industry – booksellers, retailers, home appliances, insurance,
banking, stock brokers – the introduction of Internet and discount sellers has been a phenomenal
financial benefit to customers. Discount airlines have cut airfares by 60% or more, to the economic
benefit of everyone with the exception of the incumbent competitors. . . . Economists call this
process of squeezing out transaction costs ‘disintermediation.’ If any industry is ripe for this, it is
the $70 billion-a-year real estate brokerage market.”8 Instead, “[e]ven as housing prices have
changed over time and technological advances have arguably made the broker’s job easier,
commission rates in the industry have remained remarkably steady at around five to six percent.”9

       ANSWER: Keller Williams denies the allegations in paragraph 14, except admits that the

quoted statements appear in the sources cited in footnotes 8 and 9.


6
  Brobeck, Comments of Stephen Brobeck, Executive Director Consumer Federation of America Before
the Department of Justice-Federal Trade Commission Public Workshop on Competition Issues,
CONSUMER FEDERATION OF AMERICA, 2 n.4 (2018), https://consumerfed.org/wp-
content/uploads/2018/06/CFA-comments-DOJ-FTC-public-workshop-on-competition-issues.pdf.
7
   Glen Justice, Lobbying to Sell Your House, N.Y. TIMES (Jan. 12, 2006), https://www.nytimes.
com/2006/01/12/business/lobbying-to-sell-your-house.html.
8
  The Realtor Racket, WALL ST. J. (Aug. 12, 2005), https://www.wsj.com/articles/SB112381069428011
613.
9
  Beth Nagalski, Ending the Uniformity of Residential Real Estate Brokerage Services: Analyzing the
National Association of Realtors’ Multiple Listing Service Under the Sherman Act, 73 BROOKLYN L.
REV. 771, 781-82 (2008).


                                                  7
        15.     The conspiracy’s effect can also be seen in the disconnect between buyer-broker
costs and commissions. Buyer-broker costs are similar regardless of the price of the home, yet
buyer-brokers are paid, for example, four times more when their client buys a million-dollar home
rather than a $250,000 home. As the Wall Street Journal has explained, “many, if not most, of the
services that Realtors provide don’t vary with the sales price, so the percentage fee should fall as
home price rises.”10 Instead, the commissions imposed on home sellers are “unrelated to either the
quantity or quality of the service rendered or even to the value provided.”11

       ANSWER: Keller Williams denies the allegations in paragraph 15.

        16.     The conspiracy has inflated buyer-broker commissions, which, in turn, have
inflated the total commissions paid by home sellers such as Plaintiffs and the other class members.
Plaintiffs and the other class members have each incurred, on average, thousands of dollars in
overcharges as a result of Defendants’ conspiracy. In a competitive market, sellers would pay
nothing to buyer-brokers, who would be paid instead by their clients, and the commissions paid
by sellers would be set at a level to compensate seller-brokers only.

       ANSWER: Keller Williams denies the allegations in paragraph 16.

         17.    Plaintiffs, on behalf of themselves and the class, sue for Defendants’ violations of
the federal antitrust laws as alleged herein, and seek treble damages, injunctive relief, and the costs
of this lawsuit, including reasonable attorneys’ fees.

       ANSWER: Keller Williams denies the allegations in paragraph 17, except admits that

Plaintiffs seek treble damages, injunctive relief, and the costs of this lawsuit, including reasonable

attorney’s fees.

        18.     Plaintiffs bring this lawsuit as a class action on behalf of home sellers who paid a
broker commission during the four-year period prior to the filing of this action in connection with
the sale of residential real estate listed on one of the following MLSs (the “Covered MLSs”):

                  The Bright MLS (including the metropolitan areas of Baltimore,
                   Maryland; Philadelphia, Pennsylvania; Richmond, Virginia;
                   Washington, D.C.);

                  My Florida Regional MLS (including the metropolitan areas of Tampa,
                   Orlando, and Sarasota);

                  The five MLSs in the Mid-West that cover the following metropolitan
                   areas: Cleveland, Ohio; Columbus, Ohio; Detroit, Michigan; Milwaukee,
                   Wisconsin; Minneapolis, Minnesota;

 The Realtor Racket, supra note 8.
10

 Mark S. Nadel, A Critical Assessment of the Traditional Residential Real Estate Broker Commission
11

Rate Structure, 5 CORNELL REAL ESTATE R. 1, 1 (2007).


                                                  8
                  The six MLSs in the Southwest that cover the following metropolitan
                   areas: Austin, Texas; Dallas, Texas; Houston, Texas; Las Vegas,
                   Nevada; Phoenix, Arizona; San Antonio Texas;

                  The three MLSs in the Mountain West that cover the following
                   metropolitan areas: Colorado Springs, Colorado; Denver, Colorado; Salt
                   Lake City, Utah;

                  The four MLSs in the Southeast that cover the following metropolitan
                   areas: Fort Myers, Florida; Miami, Florida; Charlotte, North Carolina;
                   and Raleigh, North Carolina.

       ANSWER: Keller Williams denies the allegations in paragraph 18, except admits that

Plaintiffs purport to bring suit on behalf of a putative class of home sellers who, in the four years

preceding the filing of the Complaint, paid a commission to a real estate broker in connection with

a purchase of a home listed in one of the twenty Covered MLSs.

II.    JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction under 28 U.S.C. §1332(d)(2), because the
classes contain more than 100 persons, the aggregate amount in controversy exceeds $5,000,000,
and at least one member of each class is a citizen of a State different from Defendants. The Court
also has subject matter jurisdiction over this action pursuant to 15 U.S.C. §§ 4, 16 and 28 U.S.C.
§§ 1331, 1337.

       ANSWER: Keller Williams denies the allegations in paragraph 19, except admits that this

Court has subject matter jurisdiction over the claims Plaintiffs assert in this action.

        20.     This Court has personal jurisdiction over Defendants. Defendant NAR resides in
this District and used its headquarters in Chicago to implement and coordinate the restraints of
trade described below. In addition, Defendants: (1) have been properly served; (2) transact
substantial business in the United States, including in this District; (3) transacted with members of
the Class throughout the United States, including in this District; and (4) committed substantial
acts in furtherance of the unlawful scheme in the United States, including in this District.

       ANSWER: Keller Williams denies that it has committed any acts in furtherance of any

unlawful scheme in the United States, including in this District. Keller Williams admits that this

Court has personal jurisdiction over Keller Williams for purposes of this action, that Keller




                                                  9
Williams has been properly served, and that Keller Williams transacts business in the United

States, including in this District. Keller Williams lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 20.

        21.     Venue is proper in this District under 15 U.S.C. § 22 and 28 U.S.C. § 1391(b), (c),
and (d). Each Defendant transacted business, was found, and/or resided in this District; a
substantial part of the events giving rise to Plaintiffs’ claims arose in this District; and a substantial
portion of the affected interstate trade and commerce described herein has been carried out in this
District.

        ANSWER: Keller Williams denies the allegations in paragraph 21, except admits that that

Keller Williams transacts business in this District and that venue is proper in this District. Keller

Williams lacks knowledge or information sufficient to form a belief as to the truth of allegations

concerning whether any other Defendant transacted business in, was found, or resided in this

District.

III.    TRADE AND COMMERCE

        22.     The Buyer Broker Commission Rule and other anticompetitive NAR rules apply
and have been implemented and enforced by Defendants and co-conspirators nationwide. These
rules govern the conduct of local NAR associations, local brokers, and local realtors nationwide.
Defendants’ conduct alleged herein has inflated buyer-broker commissions nationwide
including in the areas in which the Covered MLSs operate, and has injured home sellers in those
areas and nationwide. Defendant NAR, through its members and other coconspirators, and
Defendant Corporations, through their franchisees, brokers and other coconspirators, are
engaged in interstate commerce, and are engaged in activities affecting interstate commerce, in
the United States.

        ANSWER: Keller Williams denies the allegations in paragraph 22.

IV.     THE PARTIES

        A.      Plaintiffs
         23.    Michael Cole is a resident of Parker, Colorado. On May 18, 2017, he sold a home
located in the Denver metropolitan area. The home was listed on the REColorado MLS. In that
sales transaction, Mr. Cole was represented by RE/MAX and the buyer was represented by All Pro
Realty of Denver. As part of the sales transaction, Mr. Cole paid a substantial buyer-broker
commission.




                                                   10
       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 23.

        24.    Steve Darnell is a resident of Park, Texas. On June 1, 2016, he sold a home located
in the Austin metropolitan area. The home was listed on the Central Texas Realty Information
Services MLS. In that sales transaction, Mr. Darnell was represented by a Coldwell Banker United
realtor. As part of the sales transaction, Mr. Darnell paid a substantial buyer-broker commission.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 24.

       25.     Christopher Moehrl is a resident of Shorewood, Minnesota. On November 15,
2017, he sold a home located in the Minneapolis metropolitan area. The home was listed on the
Northstar MLS. In that sales transaction, Mr. Moehrl was represented by a RE/MAX franchisee,
and the buyer was represented by a Keller Williams franchisee. As part of the sales transaction,
Mr. Moehrl paid a substantial buyer-broker commission.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 25.

       26.     Valerie Nager is a resident of Dublin, California. On September 26, 2017, she sold
a home located in the Tampa metropolitan area. The home was listed on the My Florida Regional
MLS. In that sales transaction, Ms. Nager was represented by a RE/MAX franchisee, and the
buyer was represented by a different broker. As part of the sales transaction, Ms. Nager paid a
substantial buyer-broker commission.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 26.

        27.     Jack Ramey is a resident of Martinsburg, West Virginia. On May 8, 2015, he sold
a home located in the Baltimore metropolitan area. The home was listed on the Bright MLS. In
that sales transaction, Mr. Ramey was represented by a Century 21 franchisee, and the buyer was
represented by a different agent. As part of the sales transaction, Mr. Ramey paid a substantial
buyer-broker commission.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 27.

        28.    Jane Ruh is a resident of Caledonia, Wisconsin. On September 26, 2018, she sold
a home located in the Milwaukee metropolitan area. The home was listed on Metro MLS. In that
sales transaction, Ms. Ruh was represented by a RE/MAX franchisee, and the buyer was



                                                   11
represented by a different broker. As part of the sales transaction, Ms. Ruh paid a substantial
buyer-broker commission.

        ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 28

        29.     Sawbill Strategic, Inc. (“SSI”) is a Minnesota corporation with its principal and
registered offices at 200 Chestnut St. E, Suite 203, Stillwater, Minnesota. On July 18, 2016, SSI
sold a home located at 7148 Jorgenson Lane S, Cottage Grove, Minnesota, which is in the
Minneapolis/St. Paul metropolitan area. This home was listed on Northstar MLS. In the
transaction, SSI was represented by Collopy Real Estate, Inc. d/b/a Re/Max Results, a RE/MAX
International, Inc. (d/b/a RE/MAX) franchisee. The buyer was represented by Edina Realty, Inc.
As part of the sales transaction, SSI paid a substantial buyer-broker commission.

        ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 29.

        30.     Daniel Umpa is a resident of Rockville, Maryland. On October 30, 2017, he sold a
home located in the Washington, D.C. metropolitan area. The home was listed on the Bright MLS.
In that sales transaction, Mr. Umpa was represented by Long and Fosters, and the buyer was
represented by a different agent. As part of the sales transaction, Mr. Umpa paid a substantial
buyer-broker commission.

        ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 30.

       31.     As set forth below, the Defendants’ unlawful conduct and conspiracy has caused
home sellers, including each of the Plaintiffs in this action, to pay a buyer-broker-commission and
has also increased the amount of the buyer-broker commission over the amount that would be
charged to the buyer in a competitive marketplace absent the conspiracy.

        ANSWER: Keller Williams denies the allegations in paragraph 31.

        B.      Defendants
        32.      Defendant National Association of Realtors (“NAR”) has over 1.2 million
individual members and is one of the largest lobbying groups in the country, advocating for the
interests of real estate brokers. Its fifty-four state and territorial realtor associations and over 1,200
local realtor associations are members of, and overseen by, NAR. NAR is headquartered in
Chicago, Illinois.

        ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 32.


                                                   12
        33.    Defendant Realogy Holdings Corp. (“Realogy”) is the nation’s largest real estate
brokerage company. It is headquartered in Madison, NJ. It is a publicly-traded corporation with a
market value in excess of $4 billion. It owns, operates, and franchises many real estate brokerage
firms, including Century 21, Coldwell Banker, Sotheby’s International Realty, The Corcoran
Group, Better Homes and Garden Real Estate, ZipRealty, ERA Real Estate, Citi Habitats, and
Climb Real Estate.

          ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 33.

        34.    Defendant HomeServices of America, Inc. (“HSA”) is “the second-largest
residential real estate brokerage firm in the United States.”12 HSA is a majority owner of
Defendant HSF Affiliates, LLC (“HSF Affiliates”). HSF Affiliates operates many real estate
franchise networks, including HomeServices, Prudential Real Estate, and Real Living.
Additionally, in 2017, HSA acquired Defendant The Long & Foster Companies, Inc. (“L&F”), a
large private residential real estate company in the United States. BHH Affiliates, LLC is a
subsidiary of HSF Affiliates LLC and offers real estate brokerage services. This Complaint will
refer to HSA, HSF Affiliates, L&F, their predecessors, BHH Affiliates, LLC and their wholly-
owned or controlled subsidiaries or affiliates as “HomeServices.”

          ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 34.

         35.    Defendant RE/MAX, LLC franchises local RE/MAX brokers around the country,
which have approximately 6,800 offices and more than 100,000 sales associates. This Complaint
will refer to RE/MAX, LLC, its predecessors, and its wholly-owned or controlled subsidiaries or
affiliates as “RE/MAX.”

          ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 35.

        36.      Defendant Keller Williams Realty, Inc. (“Keller Williams”) is one of the nation’s
largest real estate brokerages. It is headquartered in Austin, Texas. It is a privately-held company.
It franchises local Keller Williams brokers around the country, which have approximately 700
offices and more than 120,000 sales associates.

          ANSWER: Keller Williams denies the allegations in paragraph 36, except admits that

Keller Williams is a privately held company headquartered in Austin, Texas, and that it franchises

independently owned and operated brokerages around the country.


12
     BHE Form 10-K filed on February 25, 2019.


                                                   13
       C.      Co-Conspirators.
        37.     Multiple local realtor associations not named as Defendants participated as co-
conspirators in the violations alleged herein and performed acts and made statements in furtherance
thereof. Specifically, each of the local realtor associations that own and operate the twenty
Covered MLSs (among other realtor associations in other areas of the country) agreed to, complied
with, and implemented the Buyer Broker Commission Rule.

       ANSWER: Keller Williams denies the allegations in paragraph 37.

        38.     The Covered MLSs, among others, have participated as co-conspirators in the
violations alleged herein and performed acts and made statements in furtherance thereof, including
by adopting the Buyer Broker Commission Rule in their own respective rules and regulations.

       ANSWER: Keller Williams denies the allegations in paragraph 38.

        39.     Multiple franchisees and brokers of Defendant Corporations participated as co-
conspirators in the violations alleged herein and performed acts and made statements in furtherance
thereof. Specifically, each complied with and implemented the Buyer Broker Commission Rule
in the geographic areas in which the Covered MLSs operate. In addition, other brokers in these
areas have participated as co-conspirators in the violations alleged herein and performed acts and
made statements in furtherance thereof. These other brokers complied with and implemented the
Buyer Broker Commission Rule in these geographic areas.

       ANSWER: Keller Williams denies the allegations in paragraph 39.

      40.    Defendants are jointly and severally liable for the acts of their co-conspirators
whether named or not named as defendants in this Complaint.

       ANSWER: Keller Williams denies the allegations in paragraph 40.

V.     BACKGROUND OF THE REAL ESTATE INDUSTRY

        41.     State licensing laws regulate who can represent sellers and buyers in the real estate
market. There are two licensee categories: (1) the real estate broker (also known as a “brokerage
firm”); and (2) the individual real estate licensee or agent. Real estate brokers license individual
realtors and are legally responsible for the activities of the realtors they license.

       ANSWER: Keller Williams denies the allegations in paragraph 41, except admits that

each state has licensing laws that regulate who can represent sellers and buyers in real estate

transactions, and that brokers, under those licensing laws, are responsible for certain actions of

agents who are affiliated with their brokerages.




                                                   14
        42.    Licensed brokers are the only entities permitted by state law to be paid to represent
buyers or sellers in a real estate transaction. For that reason, all real estate brokerage contracts
with sellers and buyers are required to be with brokers, not agents, and all payments to individual
realtors must pass through brokers.

        ANSWER: Keller Williams denies the allegations in paragraph 42, except admits that

licensed brokers are the only entities permitted by the laws of some states to be paid to represent

buyers or sellers in real estate transactions.

        43.     According to NAR, 92% of sellers sold their home with the assistance of a real
estate broker in 2017, and 87% of buyers purchased their home with the assistance of a real estate
broker in 2017.

        ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 43.

      44.    The standard practice in the residential real estate industry is to compensate brokers
and agents with commissions that are calculated as a percentage of a home’s sale price.
Commissions are paid when the home sells.

        ANSWER: Keller Williams denies the allegations in paragraph 44, except admits that

brokers and agents in some instances receive compensation for their role in facilitating real estate

transactions by being paid a commission, which can be calculated as a percentage of the home’s

sale price.

       45.     Most brokers and their individual realtors occupy dual roles: they operate as seller-
brokers for some home sales and as buyer-brokers for other home sales.

        ANSWER: Keller Williams denies the allegations in paragraph 45, except admits that

individual brokers and agents might, depending on their practices, choose to represent both buyers

and sellers of real estate.

        46.     A seller-broker’s compensation is specified in a listing agreement, a contract
between the seller and the seller-broker that details the terms of the listing. A listing agreement
typically states that the seller-broker has the exclusive right to market the seller’s home. The
listing agreement specifies the total commission that a home seller will pay to the seller-broker,
often with a portion of that amount earmarked to be paid to the buyer-broker in the event the buyer




                                                   15
has a broker (and the seller may retain that overcharge even if a buyer-broker is not used or the
buyers-broker attempts to negotiate a different fee for the buyer-broker’s services).

       ANSWER: Keller Williams denies the allegations in paragraph 46, except admits that

brokers often enter into listing agreements with sellers under which the seller grants the broker the

exclusive right to market the seller’s home.

        47.     If the buyer has a broker, the seller or the seller-broker pays the buyer-broker a
commission out of the total commission paid by the seller. In other words, buyer-brokers—who
assist their clients in negotiating against the seller—receive their compensation from the total
commission paid by the seller, not from the buyer they represent. In fact, a standard of conduct in
NAR’s Code of Ethics permits and encourages buyer-brokers to tell their clients that their services
are free.

       ANSWER: Keller Williams denies the allegations in paragraph 47.

         48.    In the listing agreement, the seller sets the total commission to be paid to the seller-
broker with the expectation that a portion of the commission will be paid to a buyer-broker. If, as
would happen in the absence of the Buyer Broker Commission Rule, buyers paid their brokers,
(i) sellers would agree to pay a commission solely to compensate the seller-broker because sellers
have no incentive to compensate a buyer-broker negotiating against their interests, and (ii) the
seller-broker commission would be about half or less of the amount that sellers have paid as a total
commission to compensate both the buyer-broker and the seller-broker.

       ANSWER: Keller Williams denies the allegations in paragraph 48.

      49.     When a buyer retains a broker, the buyer enters into a contract with that broker.
The contract typically discloses that the buyer-broker will be compensated by receiving a
commission from the seller-broker.

       ANSWER: Keller Williams denies the allegations in paragraph 49.

        50.     An MLS is a database of properties listed for sale in a defined region that is
accessible to real estate brokers and their individual realtors that comply with the rules of the MLS.
The Covered MLSs are owned and operated by local realtor associations that are members of, and
governed by, NAR. Seller-brokers list their client’s property on an MLS as required by a NAR
rule, and to ensure that buyer-brokers and prospective buyers are aware of the property. If a seller-
broker does not list a client’s property on an MLS, most buyer-brokers will not show that property
to prospective buyers. MLSs also act as the main source of listings for online websites, such as
Zillow, through which many prospective homebuyers find homes. A home that is not listed on an
MLS is very hard to find for prospective homebuyers.




                                                  16
       ANSWER: Keller Williams denies the allegation in paragraph 50, except (i) admits that

an MLS is a database of properties listed for sale in a defined region and that NAR rules require

listing brokers in most instances to list their clients’ properties in an MLS; and (ii) Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of allegations concerning

whether local Realtor associations own and operate the Covered MLSs.

         51.    The Buyer Broker Commission Rule obligates a seller-broker, on behalf of the
seller, to make blanket, unilateral offers of compensation to buyer-brokers when listing a home on
an MLS owned by a local NAR association. If a buyer represented by a broker purchases the
home, the buyer-broker receives the offered compensation.

       ANSWER: Keller Williams denies the allegations in paragraph 51.

       52.     The following example illustrates how this process typically works:

                  A homeowner enters into a contract with a seller-broker, in which the seller
                   agrees to pay the seller-broker six percent in total commissions in exchange
                   for marketing and facilitating the sale of the home.

                  The seller-broker then makes a blanket, unilateral offer of a three percent
                   commission to every buyer-broker when it lists the home on the local MLS.

                  A buyer-broker shows the property to a buyer client, who buys the home for
                   $500,000.

                  The seller-broker receives six percent of the sales price ($30,000) from the
                   seller. The seller-broker then pays three percent of the sales price ($15,000)
                   to the buyer-broker.

       ANSWER: Keller Williams denies the allegations in paragraph 52.

VI.    THE ANTICOMPETITIVE AGREEMENT WITH NAR

          53.     Prior to adoption of the Buyer Broker Commission Rule in November 1996, NAR
played the central role in implementing and enforcing, through the MLS system, a market structure
in which all brokers involved in residential home sales represented the seller either as the seller’s
broker or the “sub-agent” of the seller’s broker. Under this “almost universal sub agency system
. . . brokers, even those working solely with buyers, were legally obligated to represent the interests
of sellers.”13 Because “nearly all brokers involved in transactions represented the seller either as

13
  Stephen Brobeck & Patrick Woodall, How the Real Estate Cartel Harms Consumers and How Consumers
Can       Protect     Themselves,      CONSUMER         FED’N       OF     AM.,      3     (2006),
https://consumerfed.org/pdfs/Real_Estate_Cartel_Study061906.pdf.


                                                  17
the seller’s agent or as the subagent of the listing [i.e., seller’s] broker,” the seller’s broker got paid
by the seller and would then compensate the subagent working with the buyer.14 In fact, “[a]s a
rule, MLSs required that offers of compensation be contingent on the cooperating broker acting as
a subagent of the listing broker, rather than an agent of the buyer. Subagency allowed cooperating
brokers who worked with buyers to collect a share of the commissions paid by sellers without
actually representing buyers in an agency capacity.”15

        ANSWER: Keller Williams denies the allegations in paragraph 53, except admits that the

language in the quoted statements appears in the sources cited in footnotes 13 through 15.

        54.     Under the sub-agency system, homebuyers commonly proceeded on the mistaken
understanding that the subagent broker was working on the buyer’s behalf (even though the broker,
instead owed a fiduciary obligation to the seller). “When this sub agency system, in which brokers
working with buyers were legally obligated to pass on information disadvantageous to their clients
to sellers, was exposed through press coverage, it collapsed almost overnight.”16

        ANSWER: Keller Williams denies the allegations in paragraph 54, except admits that the

language in the quoted statement appears in the source cited in footnote 16.

          55.    With the emergence of brokers who were no longer sub-agents of the seller’s
broker, but were instead working for the buyer, there was no justification for requiring the seller
to pay this cost. As one industry participant acknowledged, “[w]ith the demise of subagency, there
is little reason to keep interbroker compensation. . . . It does not make sense for listing brokers to
pay buyers’ brokers for the services the latter provides to buyers.”17

        ANSWER: Keller Williams denies the allegations in paragraph 55, except admits that the

language in the quoted statement appears in the source cited in footnote 17.




14
   Larson, supra note 1.
15
    Matt Carter, From Subagency to Non-Agency: A History, INMAN (Feb. 17, 2012),
https://www.inman.com/2012/02/17/from-subagency-non-agency-a-history/; See Ann Morales Olazabal,
Redefining Realtor Relationships and Responsibilities: The Failure of State Regulatory Responses, 40 Harv.
J. on Legis. 65, 71 (2003) (explaining that for years, the “dominant real estate exchanges” – i.e., the MLS’s
– permitted cooperating or selling agents (those working with buyers) to split the commission to be paid
by the seller only if the cooperating agent agreed to be a subagent of the seller”).
16
   Brobeck & Woodall, supra note 13.
17
   Larson, supra note 1.


                                                     18
        56.      Instead of adjusting to this fundamental change in the market – and, in particular,
the fact that the buyer’s broker was now working for the buyer – the Defendants have implemented
and enforced a scheme designed to maintain supra-competitive commissions and impede lower-
priced competition.18 In November 1996, NAR adopted the Buyer Broker Commission Rule as
part of its Handbook on Multiple Listing Policies.

        ANSWER: Keller Williams denies the allegations in paragraph 56, except Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of allegations concerning

when NAR adopted any rule.




18
   The NAR, Local Realtor Boards, and MLSs have a long history of anticompetitive actions designed to
maintain broker commissions and impede entry by lower-cost alternatives. NAR’s predecessor, the
National Association of Real Estate Exchanges “institutionalized a commission rate norm when it adopted
its first Code of Ethics in 1913. It stated that `an agent should always exact the regular real estate
commission prescribed by the board or exchange of which he is a member.’” P. Barwick, P. Parag, A.
Pathak & M. Wong, Conflicts of Interest and the Realtor Commission Puzzle, NAT’L BUREAU OF ECON.
RESEARCH, 4 (2015), https://www.nber.org/papers/w21489.pdf. In 1950, NAR’s code of ethics stated
that “every Realtor . . . should maintain the standard rates of commission adopted by the board and no
business should be solicited at lower rates.” After a 1950 Supreme Court decision found brokers guilty of
price-fixing in violation of the Sherman Act, United States v. Nat’l Assn. of Realtors, 339 U.S. 485, 488,
494-95 (1950), local realtor associations continued to fix prices “for the next twenty-eight years” by
recommending or suggesting commission rate schedules or establishing minimum prices. David Barry,
Nine Pillars of the Citadel, Report Submitted to the FTC/DOJ Workshop on Competition Policy and the
Real Estate Industry, 26-27 (2005), https://www.justice.gov/sites/default/files/atr/legacy/2005/
12/05/213351.pdf. Since that time, NAR, its affiliates, and other MLSs have continued to implement illegal
policies designed to restrain competition. See, e.g., United States v. Realty Multi-List, Inc., 629 F.2d 1351
(5th Cir. 1980) (holding that MLS was enforcing unreasonable membership criteria restricting access to
MLS); Thompson v. Metropolitan Multi-List, Inc., 934 F.2d 1566 (11th Cir. 1991) (finding MLS requirement
restricting access anticompetitive and unlawful); Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133
(9th Cir. 2003) (finding MLS fee for access anticompetitive and unlawful); In the Matter of MiRealSource,
Inc., No. 9321 (F.T.C. 2007) (Consent Order regarding MLS rules limiting alternative business models);
United States v. Nat’l Ass’n of Realtors, No. 05 C 5140, 2006 WL 3434263 (N.D. Ill. Nov. 27, 2006)
(Consent Decree forbidding policies adopted by NAR imposing restraints on Virtual Office Websites). The
Wall Street Journal has reported that “[i]n its own internal documents,” NAR “acknowledges that the purpose
of state lobbying is to keep competition out and fees high. In an April 22 memo to its state affiliates, the
national office urged members to keep agitating for `state laws that are designed to replace competition with
regulation.’ The memo added that `Realtors have the right to lobby for legislative and regulatory action –
even if the effect of such action would be anti-competitive.” The Realtor Racket, supra note 8. As set forth
in this complaint, NAR has acted with the same animus outside the lobbying context, through imposition
and enforcement of the Buyer Broker Commission Rule and its agreement that the MLS will be made
available to brokers who adhere to and enforce these anti-competitive restraints.



                                                     19
        57.     The NAR Board of Directors, and the Multiple Listing Issues and Policies
Committee reporting to it, periodically determines whether to modify any policies in the Handbook
on Multiple Listing Policies (for example, certain changes to MLS policies were approved by the
Board of Directors and made in 2017 and 2018). The policies that are retained (and any
modifications thereto) are set forth in new editions of the Handbook on Multiple Listing Policies
that are issued on or about an annual basis. The Board of Directors, and the Handbook on Multiple
Listing Policy, have consistently and repeatedly retained the Buyer Broker Commission Rule.

       ANSWER: Keller Williams denies the allegations in paragraph 57, except Keller Williams

admits that NAR periodically publishes new editions of the NAR Handbook and Keller Williams

lacks knowledge or information sufficient to form a belief as to NAR’s legislative processes

concerning modifications to its rules.

        58.     In setting forth the MLS terms, NAR has successfully invited the Defendants and
other coconspirators to participate in the following agreement, combination and conspiracy:
They can participate in the MLS, and gain the benefits provided by NAR and the MLS, but only
if they agree to adhere to and enforce the anticompetitive restraints set forth in the Handbook on
Multiple Listing Policy.

       ANSWER: Keller Williams denies the allegations in paragraph 58.

        59.     NAR’s Handbook on Multiple Listing Policy provides that “Association and
Association-owned MLSs must conform their governing documents to the mandatory MLS
policies established by the National Association’s Board of Directors to ensure continued status as
members boards and to ensure coverage under the master professional liability insurance
program.”

       ANSWER: Keller Williams admits that the language in the quoted statement appears in

NAR’s Handbook on Multiple Listing Policy.

        60.     The Handbook states the Buyer Broker Commission Rule as follows: “In filing a
property with the multiple listing service of an association of REALTORS®, the participant of the
service is making blanket unilateral offers of compensation to the other MLS participants, and
shall therefore specify on each listing filed with the service, the compensation being offered to the
other MLS participants.” The Handbook further states that “multiple listing services shall not
publish listings that do not include an offer of compensation expressed as a percentage of the gross
selling price or as a definite dollar amount, nor shall they include general invitations by listing
brokers to other participants to discuss terms and conditions of possible cooperative relationships.”

       ANSWER: Keller Williams denies the allegations in paragraph 60, except admits that the

language in the quoted statements appears in NAR’s Handbook on Multiple Listing Policy.



                                                 20
        61.     The Buyer Broker Commission Rule shifts a cost to the seller that would be paid
by the buyer in a competitive market. As the Consumer Federation of America has explained,
“[i]n a rational pricing system, home sellers and buyer would each pay for real estate brokerage
services they receive.”19 The Rule, however, imposes a financial overcharge on home sellers by
requiring them to make a “blanket unilateral offer of compensation” to the buyer-broker as a
condition of participating on the MLS.20 As a result of the Rule, seller-brokers must make “blanket,
unilateral, unconditional offers of compensation to their adversarial buyer brokers. Every MLS in
the U.S. requires that listing brokers offer compensation to buyer brokers.”21 As the Wall Street
Journal recently reported, “[h]omeowners are required to hire a buying agent if they employ a
selling agent through a multiple listing service – a potentially illegal tying arrangement under the
Sherman Anti-Trust Act that keeps buying agents paid though they offer almost no useful
services.”22

           ANSWER: Keller Williams denies the allegations in paragraph 61, except admits that the

language in the quoted statements appears in the sources cited in footnotes 19, 21, and 22.

        62.     With the demise of the sub-agency system, there is no pro-competitive justification
for imposing this overcharge on home sellers. As one commentator has written: the practice of
“sellers’ brokers specifying the fees that buyers’ brokers charge to the latter’s own clients, should
be recognized” as “at least an attempt to fix market prices. . . . There is no longer any reason to
permit listing brokers [i.e., seller-brokers] to set the default prices that these competing buyers’
brokers charge to serve their own customers. . . . The elimination of interbroker compensation
would diminish the ability of traditional brokers to frustrate vigorous price competition, and thus
likely lead to dramatic fall in broker revenues.”23
           ANSWER: Keller Williams denies the allegations in paragraph 62, except admits that the

language in the quoted statements appears in the first source cited in footnote 23.

        63.     Further, by requiring that this be a “blanket” offer, the Rule compels home sellers
to make this financial offer without regard to the experience of the buyer-broker or the services or
value they are providing. The same fee must be offered to a new buyer-broker with little or no
experience, as that offered to a buyer-broker with many years of experience. As a result, there is
a significant level of uniformity in the payments that sellers must pay to buyer-brokers. “One
implication of fairly uniform rates is that there is little or no relationship between commission level
and service quality. Skilled, experienced agents and brokers charge about the same price as agents

19
     Brobeck, supra note 2, at 4.
20
     Id. at 3.
21
   Douglas R. Miller, Letter to DOJ/FTC, CONSUMER ADVOCATES IN AMERICAN REAL ESTATE
(CAARE), 5 (2018),
https://www.ftc.gov/system/files/documents/public_comments/2018/07/00052- 147606.pdf.
22
   Ryan & Friedland, supra note 4.
23
   Nadel, supra note 11, at 64-65. See also B. Kaufman, Why the Class Action Lawsuit Against NAR and
the Big Brokers Makes Sense (June 3, 2019), https://www.inman.com/2019/06/03/why-the-class-action-
lawsuit-against-nar-and-the-big-brokers-makes sense/ (recent article by real estate broker explaining that the
buyer-broker commission has been “locked in” at 2.5-3 percent).


                                                     21
with little experience and limited knowledge of how to best serve the consumer clients. In a price-
competitive market, less experienced and less skilled agents would be offering consumers lower
commission rates, but we know of no compelling evidence that they are doing so.”24
           ANSWER: Keller Williams denies the allegations in paragraph 63, except admits that the

language in the quoted statement appears in the source cited in footnote 24.

        64.    Because the blanket offer must be made available to every buyer-broker using the
MLS (i.e., virtually all buyer-brokers), and can be compared to the blanket offers that every other
seller-broker must post to participate on the MLS, the Rule is designed to create tremendous
pressure on sellers to offer the high, standard commission that has long been maintained in this
industry. Seller-brokers know that if the published, blanket offer is less than the standard
commission, many buyer-broker will “steer” home-buyers to the residential properties that provide
the higher standard commission. As discussed in more detail below, the prevalence of such
steering has been widely reported in government reports, economic research and the trade press
and is well understood by NAR, the Corporate Defendants, and their co-conspirators. Indeed,
according to course materials provided at Keller Williams University, offering less than three
percent in buyer-broker commission on an MLS “will reduce the number of willing and qualified
buyers that will see your home.”
           ANSWER: Keller Williams denies the allegations in paragraph 64, except admits that the

quoted language has appeared in Keller Williams University materials.

        65.     The entirely foreseeable result of the Buyer Broker Commission Rule is that the
“blanket” offers of compensation to buyer-brokers are overwhelmingly made at or near the high
level that prevails in the industry and Defendants are acting to sustain. The Consumer Federation
of America has explained, “Typically, on either a 5% or 6% commission, 3% will be offered to
brokers with buyer clients, and that commission split is disclosed to brokers on real estate firm and
multiple listing service databases.” The listing of the 3% split “then acts as a powerful force to
discourage lower splits of 2% or even 1% because listing brokers, and their sellers, fear that
properties carrying these lower splits will not be shown. As a result, “a listing broker lists a split
below” the standard industry level “at their, and their clients’, peril because of the risk that
traditional brokers working with buyers will avoid this property. . . . This informal discrimination
against price competitors is the most important factor that allows dominant brokers to maintain
high and uniform prices.”25
           ANSWER: Keller Williams denies the allegations in paragraph 65, except admits that the

language in some of the quoted statements appears in the source cited in footnote 25.




24
     Brobeck, supra note 6, at 3.
25
     Brobeck, supra note 2, at 3-4.


                                                 22
         66.    Defendant Keller Williams, for example, instructs seller-brokers to tell home sellers
that “[t]he standard real estate commission has stabilized, over the years, at right around 6 percent”
and that “[y]ou’re putting yourself at a disadvantage competitively when you reduce your
commission.” This is a message that Keller Williams has also broadcast to the entire industry,
including its purported competitor brokerages. At a major industry event in 2016, the CEO of
Keller Williams disclosed the actual commissions it was charging (5.37% the year before,
including a buyer-broker commission of 2.71%), and reported a statement by a discounter that
offering a lower rate was giving away money.
        ANSWER: Keller Williams denies the allegations in paragraph 66, except admits that

Keller Williams University materials have contained the statements that “the standard real estate

commission has stabilized, over the years, at around 6 percent” and that “[y]ou’re putting yourself

at a disadvantage competitively when you reduce your commission.”

       67.      The Buyer Broker Commission Rule facilitates anticompetitive steering away from
brokers who deviate significantly from “the standard real estate commission” by enabling buyer-
brokers to identify and compare the buyer-broker compensation offered by every seller in the MLS
and then steer clients to homes offering higher commissions. As one commentator has explained:
“[t]he effects of steering, and its efficiency in curtailing price competition because of the
importance of cooperating in the residential real estate industry, have been widely discussed.
Brokers are able to engage in steering because ‘an MLS listing gives brokers information on the
commission that will be paid to the broker who brings the buyer to that property.’”26
        ANSWER: Keller Williams denies the allegations in paragraph 67.

        68.     By encouraging and facilitating steering, the Buyer Broker Commission Rule
deters downward departures from the standard commission and enables brokers to avoid doing
business with or otherwise retaliate against buyer-brokers who try to compete by offering
significant discounts. One discounter recently explained in an FTC/DOJ workshop that after it
offered a lower commission on the MLS, “[w]e’ve had bricks thrown through car windows.
We’ve had our cars egged. We’ve had hate mail sent to our sellers.” The discounter estimated
that “40% of agents will go out of their way, above and beyond, and push hard not to show or
sell your home if you don’t offer a 2.8% or 3% commission.”27 As another commentator has



26
    Bradford W. Muller, Encouraging Price Competition Among New Jersey’s Residential Real Estate
Brokers, 39 SETON HALL L. REV. 665, 682-683, 683 n.100 (2009). See also Barwick, Pathak & Wong,
supra note 18, at 1 (“In the conventional compensation arrangement where sellers pay for the commissions
of their listing agents and potential buyers’ agents, the latter have an incentive to prioritize properties that
offer higher commissions. This kind of steering is thought to lead to uniformly high commissions.”).
27
   Statement of Joshua Hunt, What’s New in Residential Real Estate Brokerage Competition – An FTC-DOJ
Workshop (Segment 2), FTC, 7 (2018), https://www.ftc.gov/system/files/documents/videos/whats-new-
residential-real-estate-brokerage-competition-part-2/ftc-doj_residential_re_brokerage_competition_
workshop_transcript_segment_2.pdf.


                                                      23
explained: “Essentially, the MLS listing acts as a tool which competing brokers can use to help
enforce a near-uniform commission rate and drive out discounters.”28
        ANSWER: Keller Williams denies the allegations in paragraph 68, except admits that the

language in the quoted statements appears in the sources cited in footnotes 27 and 28.

        69.     Thus, in his 2016 presentation to competing brokerages and other participants at a
major industry event, Defendant Keller William’s CEO reported that his firm’s research had found
that “[l]imited service, discount broker, market share in the United States, is at an all-time low,”
and he enthusiastically reported that efforts to gain business by offering discounted commissions
had become “irrelevant.”
        ANSWER: Keller Williams denies the allegations in paragraph 69.

        70.     The Defendant Corporations’ franchisees and brokers, and other co-conspirators,
have also utilized software technology to help facilitate steering based on MLS commission data
and to impede buyers from learning about properties that offer discount buyer-broker
commissions. For example, NAR’s affiliate, the Greater Las Vegas Association of Realtors
(“GLVAR”) uses for its MLS a software program called Matrix, which was designed and sold by
CoreLogic. CoreLogic provides software and data services to most, if not all, of the Covered
MLSs. Matrix allows brokers to provide tailored electronic listings to their buyer clients. Matrix
automatically generates and regularly sends emails to buyer clients that describe properties for sale
that match their search criteria. When brokers set up the Matrix program for their buyer clients,
one of the fields in the software allows the brokers to filter listings according to the value of the
buyer-broker commission being offered. In other words, brokers can program the software to only
send property listings to buyers that promise buyer-broker commissions above a specified value.
        ANSWER: Keller Williams denies the allegations in paragraph 70, except admits that

CoreLogic is a software technology company that provides a platform called “Matrix” to MLSs.

       71.      GLVAR elected to adopt a version of the Matrix software that permitted brokers to
exclude properties offering discount buyer-broker commissions from Matrix-generated emails to
buyer clients. A not insignificant number of franchisees and brokers of the Corporate Defendants
in Greater Las Vegas (and potentially other markets) have trained their realtors to insert 2.5 percent
or higher as the minimum permissible buyer-broker commission when using the Matrix system to
send property listings to buyer clients. As a consequence, unbeknownst to them, buyer clients of
those realtors often do not receive Matrix-generated emails that include properties offering a
buyer-broker commission of less than 2.5 percent or higher, even if that property perfectly matches
the buyers’ search criteria.


28
   Muller, supra note 28, n.100 (emphasis added). See also Barwick, Pathak & Wong, supra note 18, at 1
(“In the conventional compensation arrangement where sellers pay for the commissions of their listing
agents and potential buyers’ agents, the latter have an incentive to prioritize properties that offer higher
commissions. This kind of steering is thought to lead to uniformly high commissions.”)



                                                     24
           ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 71.

        72.     The United States Department of Justice’s Antitrust Division is now actively
“investigating potentially anti-competitive practices in the residential real estate brokerage
business, with a focus on compensation to brokers and restrictions on their access to listings.”29
The Antitrust Division has recently served Civil Investigative Demands (“CIDs”) pursuant to its
investigation into “[p]ractices that may unreasonably restrain competition in the provision of
residential real-estate brokerage services.”30 For example, a CID served on CoreLogic directs it to
produce “all documents relating to any MLS member’s search of, or ability to search, MLS listings
on any of the Company’s multiple listing platforms, based on (i) the amount of compensation
offered by listing brokers to buyer brokers; or (ii) the type of compensation, such as a flat fee,
offered by listing brokers to buyer brokers.”31
           ANSWER: Keller Williams denies the allegations in paragraph 72, except admits that the

DOJ issued one or more CIDs in connection with an investigation relating to the real estate

industry.

       73.     The Buyer Broker Commission Rule’s facilitation of steering is also magnified by
the Rule’s requirement that the compensation that home sellers offer to buyer-brokers on MLSs
must be offered as a percentage of the gross selling price or a definite dollar amount and by the
Rule’s prohibition on “general invitations by listing [i.e., seller] brokers to other participants to
discuss terms and conditions of possible cooperative relationships.” By requiring that offers of
compensation be expressed in specific dollar or percentage terms, the Rule ensures that buyer-
brokers can easily compare the financial compensation offered to them by home sellers and steer
buyers away from properties offering materially less than the “standard real estate
commission.”32
           ANSWER: Keller Williams denies the allegations in paragraph 73.




29
   David McLaughlin & Patrick Clark, U.S. Opens Antitrust Probe of Real Estate Brokerage Industry,
BLOOMBERG (May 22, 2019), https://www.bloomberg.com/news/articles/2019-05-22/u-s-opens-
antitrust-probe-of-real- estate-brokerage-industry.
30
   Civil Investigative Demand to CoreLogic, U.S. Dep. of Just., No. 29938 (dated May 16, 2019).
31
     Id.
32
  Lawrence White, from the Stern School of Business at New York University, has explained that “a fixed
percentage fee announced by most or all brokers in a metropolitan area prevents the inherent quality
differences that surely exist among brokers from being rewarded. It has frequently been noted that sellers
that are attempting to coordinate their pricing behavior at above-competitive levels will usually favor simple
pricing schedules over more complex ones, even if this simplicity means that quality differences go
unrewarded.” Laurence J. White, The Residential Real Estate Brokerage Industry: What Would More
Vigorous Competition Look Like, Stern School of Business, 8 (2006) (Revised Draft).


                                                     25
       74.    By encouraging and facilitating steering, and adherence to the “standard real estate
commission,” the Buyer Broker Commission Rule deters downward departures from the standard
commission and enables brokers to avoid doing business with or otherwise retaliate against buyer-
brokers who try to compete by offering significant discounts.
       ANSWER: Keller Williams denies the allegations in paragraph 74.

         75.     The anticompetitive effects of the Buyer Broker Commission Rule are further
magnified by the fact that neither the buyer nor the seller is even permitted to view the universe of
buyer-broker commission terms and thus is unlikely to know whether the buyer-broker is engaged
in steering to higher commission properties. The MLSs utilize hidden fields that only realtors
(i.e., brokers) subscribed to the MLS can see. Two of these hidden fields address compensation
to buyer-brokers. The first field consists of the unilateral offer of buyer-broker commission that
must be supplied as a condition of listing a home on the MLS. The second field is called “private
remarks,” and seller-brokers often include additional financial incentives for buyer-brokers in the
“private remarks” field. For example, one “private remark” offered buyer-brokers a vacation in
Mexico if the buyer-broker purchased three homes from the seller-broker.
       ANSWER: Keller Williams denies the allegations in paragraph 75, except Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of whether certain MLS

information is available only to MLS participants.

        76.     Sellers and buyers (and the general public) are precluded from accessing the hidden
fields and seeing the universe of buyer-broker commissions and other financial incentives being
offered on the MLS. NAR’s Handbook on Multiple Listing Policy states: “Any information
provided by the Multiple Listing Service to the Participants shall be considered official information
of the service. Such information shall be considered confidential and exclusively for the use of
Participants and real estate licensees affiliated with such Participants and those Participants who
are licensed or certified by an appropriate state regulatory agency to engage in the appraisal of real
property and licensed or certified appraisers affiliated with such Participants.”
       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 76, except admits that the quoted language appears in

NAR’s Handbook on Multiple Listing Policy.

        77.   NAR has also instituted a series of rules which ensure that commission offers and
private remarks are not disclosed through data sharing agreements with third-party websites or
other MLS syndication services.
       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 77.




                                                   26
       78.     Simultaneously, the NAR rules mandate price information sharing among brokers
through its MLS rules. This type of one-way information exchange agreement prevents price
competition that benefits consumers while allowing brokers to put upward pressure on pricing and
to punish brokers who deviate downwards. Moreover, because home sellers and homebuyers,
unlike brokers, do not have access to the universe of “blanket unilateral offers of compensation”
being made to buyer-brokers, their ability to detect steering by buyer-brokers is significantly
impeded. As one commentator has explained, “Buyers are never aware they are being steered.
The buyer agent makes a selection of homes to show, and since the public sources of homes never
shows the commission offered, buyers are never aware when their agents select out the homes with
lower priced commission offerings.”33
        ANSWER: Keller Williams denies the allegations in paragraph 78.

         79.      This obfuscation is compounded by NAR’s ethical rule expressly permitting buyer-
brokers to tell buyers that their services are free. NAR’s Code of Ethics Standard 12-2 states that
“REALTORS may represent their services as `free’ or without cost if they expect to receive
compensation from a source other than their client provided that the potential for the REALTOR
to obtain a benefit from a third party is clearly disclosed at the same time.” Because buyer-brokers
governed by NAR rules technically receive their compensation from listing brokers, those buyer-
brokers can always tell their buyer clients that their services are free. As a result, “most buyers
. . . don’t really think that they’re paying anything for their brokerage services.”34
        ANSWER: Keller Williams denies the allegations in paragraph 79, except admits that the

quoted statement appears in the first source cited in footnote 34.

       80.    By disingenuously marketing their services as free, buyer-brokers are able to
discourage home buyers from (1) engaging in any negotiations over buyer-broker commissions
and (2) searching for alternative buyer-brokers who might offer discounts or rebates from the
commissions they receive.
        ANSWER: Keller Williams denies the allegations in paragraph 80.




33
   Magura, supra note 27, at n.21. See also Peng Liu & Richard Weidel III, Compensation Structure of
Buyer Brokers and Residential Real Estate Transactions, 7 CORNELL REAL ESTATE REV. 74, 79
(2009) (“The ability to `steer’ clients is aided by the practice of never publicly showing the commission
rate offered. Only licensed real estate agents have access to the commission rate information, such that a
consumer would never know that a broker screened listings based on commission rates.”).
34
   Statement of Stephen Brobeck, What’s New in Residential Real Estate Brokerage Competition – And
FTC-DOJ Workshop (Segment 3), FTC, 9 (2018), https://www.ftc.gov/system/files/documents/
videos/whats-new-residential-real-estate-brokerage-competition-part-3/ftc-doj_residential_re_
brokerage_competition_workshop_transcript_segment_3.pdf. See also Nadel, supra note 11, at 22
(explaining that most home buyers “have accepted the pervasive myth that their brokers’ services cost them
nothing, thus reducing the incentive to negotiate over fees”).


                                                   27
        81.     The Defendants’ anticompetitive restraints have had their intended effect of
diminishing price competition and stabilizing and fixing the buyer-broker charges imposed on
home sellers at or near the “standard real state commission” level and—because the actual dollar
charge is calculated as a percentage of rising home prices—substantially elevating the actual
overcharge. In 2006, the Consumer Federation of America warned that “for decades, the dominant
real estate firms and their trade association have tried, with much success, to maintain high,
uniform prices within different geographic areas.”35 That conclusion remains true today, as these
overcharges have varied within a limited range and are typically imposed with little or no regard
to the quality of the buyer-broker, the work involved, the value of the house being sold, or
prevailing market conditions.
           ANSWER: Keller Williams denies the allegations in paragraph 81, except admits that the

quoted statement appears in the source cited in footnote 35.

        82.     Although NAR has widely claimed that real estate commissions are “negotiable,”
this claim disregards the adverse market impact of the conspiracy’s anticompetitive restraints that
impede effective negotiation. For the home seller, this is the case for many reasons including, but
not limited to, the following.
           ANSWER: Keller Williams denies the allegations in paragraph 82.

        83.    First, the conspiracy’s actions have the purpose and effect of elevating the baseline
for any negotiations that could follow. Thus, just as an unlawful agreement to fix list prices (or an
agreement to increase price announcement terms) is potentially subject to negotiation by some
purchasers, the conspiracy’s actions are anticompetitive and unlawful because they elevate the
base-line for negotiations.
           ANSWER: Keller Williams denies the allegations in paragraph 83.

        84.    Second, by requiring sellers to make unilateral blanket offers of buyer-broker
compensation as a precondition for listing properties on MLSs, the Buyer Broker Commission
Rule compels sellers to offer high buyer-broker commissions to attract potential buyers. Sellers
who attempt to negotiate down the amount of buyer-broker commission to be offered on an MLS
are customarily informed by seller-brokers that reducing that amount will result in materially fewer
potential buyers learning about or viewing the property for sale.
           ANSWER: Keller Williams denies the allegations in paragraph 84.

        85.     In fact, seller-brokers are trained to dissuade home sellers from reducing the buyer-
broker commission. For example, Defendant Keller Williams operates Keller Williams University
to train its realtors, and some courses at Keller Williams are mandatory. One of the course
materials provided to enrollees is a “Script Catalog” for “Working with Sellers,” which consists
of a collection of recommended scripts for listing brokers to use when communicating with sellers.
The “Script Catalog” includes the following recommended script:


35
     Brobeck, supra note 2, at 2.


                                                 28
       ANSWER: Keller Williams denies the allegations in paragraph 85, except admits that

Keller Williams University materials have included the language quoted in the reproduced script.

        86.    Third, because NAR requires the seller-broker to make a financial offer to the
buyer-broker, sellers will build this cost into the total commission they charge the seller. Because
the total commission is then a term of contract between the home seller and the seller-broker, NAR
has created a “Catch 22” and warns MLS participants that actions by the buyer-broker to reduce
the total commission could constitute unlawful interference with contract. As a result, if the buyer
negotiates a lower commission with a buyer-broker, the seller’s agent is still permitted to charge
and receive the full amount of the originally negotiated commission from the seller.

       ANSWER: Keller Williams denies the allegations in paragraph 86, except Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

concerning warnings by NAR to MLS participants.




                                                29
       87.     Fourth, as explained above, the NAR Code of Ethics permits buyer-brokers to tell
buyers that their services are free to the homebuyer. As a result, homebuyers are effectively told
they have no reason to seek a reduction in the buyer-broker commission.

       ANSWER: Keller Williams denies the allegations in paragraph 87.

         88.      Fifth, NAR has taken additional actions to restrain such negotiations even further.
NAR’s ethical rules (and subsequent interpretations) expressly prohibit buyer-brokers from
attempting to reduce buyer-broker commissions offered on MLSs through the submission of
purchase offers. NAR’s Standard of Practice 16-16 states: “REALTORS, acting as subagents or
buyer/tenant representatives or brokers, shall not use the terms of an offer to purchase/lease to
attempt to modify the listing broker’s offer of compensation to subagents or buyer/tenant
representatives or brokers nor make the submission of an executed offer to purchase/lease
contingent on the listing broker’s agreement to modify the offer of compensation.” In other words,
it is an unequivocal violation of NAR’s ethics rules for a buyer-broker to even present an offer to
a seller that is conditional on the seller reducing the buyer-broker commission.

       ANSWER: Keller Williams denies the allegations in paragraph 88, except admits that

NAR has published on its website a “standard of practice” containing the quoted language.

        89.     NAR’s Case Interpretations not only underscore the prohibition on purchase offers
that reduce buyer-broker commissions, but also illogically instruct buyer-brokers who seek to
modify buyer-broker commissions to attempt those modifications before even showing the
property to any potential buyers. NAR’s Case Interpretation #16-15 states: “The Hearing Panel’s
decision noted that REALTOR® B was indeed entitled to negotiate with REALTOR® A
concerning cooperating broker compensation but that such negotiation should be completed prior
to the showing of the property by Realtor® B. The decision indicated that REALTOR® B was
entitled to show property listed by REALTOR® A on the terms offered by the listing broker in the
MLS.” (Emphasis added). By requiring buyer-brokers seeking to reduce buyer-broker
commissions to request those reductions prior to even showing the property to a potential buyer,
NAR forecloses virtually all negotiation over the buyer-broker commission. That requirement
implausibly contemplates that a buyer-broker will unilaterally contact a selling-broker to request
a reduction to the buyer-broker commission before a potential buyer has even seen, let alone
expressed an interest in purchasing, the property. Furthermore, even in such highly unusual
circumstances, the seller-broker is permitted by NAR rules to respond to the request by reducing
the buyer-broker commission but simultaneously increasing the seller-broker’s commission by the
amount of the reduction, thereby boosting the potential compensation to the seller-broker without
altering the total commission that the seller has already contractually agreed to pay.

       ANSWER: Keller Williams denies the allegations in paragraph 89, except admits that

NAR published on its website a “case interpretation” containing the quoted language.




                                                 30
         90.     NAR’s rules also restrain negotiation of the buyer-broker commission by providing
that after the seller has received purchase offers, the seller-broker is prohibited from attempting to
unilaterally modify the buyer-broker commission that was offered on the MLS. NAR Standard of
Practice 3-2 states: “Any change in compensation offered for cooperative services must be
communicated to the other REALTOR® prior to the time that REALTOR® submits an offer to
purchase/lease the property. After a REALTOR® has submitted an offer to purchase or lease
property, the listing broker may not attempt to unilaterally modify the offered compensation with
respect to that cooperative transaction.” As a result, a seller cannot respond to a purchase offer
with a counteroffer that is conditional on reducing the buyer-broker commission. Nor can the
seller, after receiving purchase offers, decide to unilaterally reduce the buyer-broker commission
offered on the MLS. Indeed, MLSListings Inc., one of the largest MLSs in Northern California,
states the following on its website to help explain the governing NAR rules:

               Can I change my offer of compensation that I had offered to the
               cooperating agent in the MLS after the agent produces an offer signed
               by the buyer?

               No. In no event shall the listing broker revoke or modify the offer of
               compensation later than the time the cooperating broker produces a
               prospective buyer who has signed an offer to purchase the property for
               which the compensation has been offered through the MLS (9.8).

       ANSWER: Keller Williams denies the allegations in paragraph 90.

         91.     NAR has imposed yet another restraint on negotiation by interpreting its rules to
make it unethical for a buyer-broker to urge the buyer to negotiate directly with the seller to reduce
commissions. As the vast majority of homebuyers have limited or no familiarity with this market
(and, as noted above, are told that the buyer-broker’s services to them are “free”), imposing such
a restriction on the ability of their fiduciary to take any action encouraging such negotiation, further
restrains such negotiations.

       ANSWER: Keller Williams denies the allegations in paragraph 91.

        92.    In light of the foregoing restraints, it is not surprising that downward negotiation of
the buyer-broker commission is extremely limited and the buyer-broker commission has been
maintained at a supra-competitive level (and substantially increased in actual dollars charged) for
many years. Indeed, seller-brokers who initially list property with a buyer-broker commission at
2.5% or above almost always stay at a high commission rate (and, if a seller-broker who initially
offers a lower buyer-broker commission decides to change the amount, the change ordinarily
involves imposition of an increased buyer-broker commission).

       ANSWER: Keller Williams denies the allegations in paragraph 92.

       93.    In short, the Buyer Broker Commission Rule adopted, implemented and enforced
by the conspiracy has achieved exactly what it is designed to do: it has imposed significant
overcharges on home sellers, it has maintained (and even increased) those overcharges over time
notwithstanding technology changes that should have substantially reduced commissions, and it


                                                  31
has significantly impeded the ability of lower-cost alternatives to create a more competitive
marketplace.

       ANSWER: Keller Williams denies the allegations in paragraph 93.

VII.   NAR HAS REQUIRED LOCAL ASSOCIATIONS TO AGREE TO THESE
       ANTICOMPETITIVE RESTRAINTS

        94.     NAR successfully requires its members, including state and local realtor
associations, as well as non-member brokers and individual realtors operating in areas with MLSs
owned by local realtor associations, to fully comply with the above anticompetitive rules, and with
other rules contained in the NAR Handbook on Multiple Listing Policy and the NAR Code of
Ethics.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 94.

        95.     NAR requires its members that own an MLS to comply with the mandatory
provisions in NAR’s Handbook on Multiple Listing Policy and with NAR’s Code of Ethics. The
Handbook states that an agreement by an association for the establishment of an MLS must include
“roles and responsibilities of each association for enforcement of the Code of Ethics” and the
“intent of the multiple listing service(s) to operate in compliance with the multiple listing policies
of the National Association.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 95, except admits that the quoted language appears in

NAR’s Handbook on Multiple Listing Policy.

        96.      NAR threatens its individual and associational members with expulsion for failing
to comply with the Code of Ethics. NAR’s Code of Ethics states that “[a]ny Member Board which
shall neglect or refuse to maintain and enforce the Code of Ethics with respect to the business
activities of its members may, after due notice and opportunity for hearing, be expelled by the
Board of Directors from membership in the National Association.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 96.




                                                   32
         97.   A local realtor association owns each of the Covered MLSs, and those realtor
associations are required by NAR to ensure that its MLS and the MLS’s participants adhere to the
mandatory provisions in NAR’s Handbook on Multiple Listing Policy. Thus, each local realtor
association and MLS agrees to the anticompetitive restraints challenged herein, and plays a central
role in implementation and enforcement of those restraints.

       ANSWER: Keller Williams denies the allegations in paragraph 97, except Keller Williams

lacks knowledge or information sufficient to form a belief as to the truth of allegations concerning

ownership of any MLS or NAR requirements concerning adherence to mandatory provisions in

NAR’s Handbook on Multiple Listing Policy.

        98.     Because access to the Covered MLSs, and other MLSs, is a commercial necessity
for all brokers and individual realtors, all brokers and individual realtors must comply with the
mandatory provisions in NAR’s Handbook. Without access to a local MLS, including the Covered
MLSs, a broker or agent would be unable to list properties for sale in the centralized database or
receive offers of compensation for finding a buyer for a listed property.

       ANSWER: Keller Williams denies the allegations in paragraph 98.

       99.    NAR has established and disseminated model rules for local realtor associations,
and for the MLSs that these local associations own and operate, and those model rules require
adherence to both NAR’s Code of Ethics and the Handbook on Multiple Listing Policy.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 99.

        100. One of the many benefits NAR provides to its realtor associations and the MLSs
owned by those associations is professional liability insurance. To be eligible for this insurance,
realtor associations and their MLSs must comply with the mandatory provisions in the Handbook
on Multiple Listing Policy. NAR threatens to withhold these valuable insurance benefits from
realtor associations and MLSs that fail to comply with these mandatory provisions. NAR’s
Handbook states that “[t]hose associations or multiple listing services found by the National
Association to be operating under bylaws or rules and regulations not approved by the National
Association are not entitled to errors and omissions insurance coverage and their charters are
subject to review and revocation.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 100, except admits that the quoted language appears in

NAR’s Handbook on Multiple Listing Policy.




                                                   33
       101. NAR reviews the governing documents of its local realtor associations to ensure
compliance with its rules. NAR requires its local realtor associations to demonstrate their
compliance with these rules by periodically sending their governing documents to NAR for review.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 101.

VIII. CORPORATE DEFENDANTS PARTICIPATE                             IN,    FACILITATE,        AND
      IMPLEMENT THE CONSPIRACY

         102. The Corporate Defendants have agreed to adopt, promote, implement, and enforce
the Buyer Broker Commission Rule through their intimate involvement in NAR governance and
imposition of NAR rules on local real estate associations and the Corporate Defendants’ affiliated
franchisees, brokers and employees. By participating in an association which prevents member
institutions from allowing their associates to compete with each other for commissions—and
agreeing to follow and enforce its anticompetitive rules—the Corporate Defendants have joined
the conspiracy and have played a central role in its implementation and enforcement.

       ANSWER: Keller Williams denies the allegations in paragraph 102.

         103. The Corporate Defendants participate in, implement, and facilitate the conspiracy
in at least four ways: (1) Defendants’ executives and franchisee representatives attend NAR
meetings, supervise NAR’s operations, and review and vote on NAR rules; (2) Defendants and
their franchisees assist in NAR’s enforcement of the rules; (3) Defendants and/or their franchisees
participate in local realtor associations that have adopted and enforced NAR’s rules, including the
Buyer Broker Commission Rule; and (4) Defendant require their franchisees and realtors to join
NAR and the MLSs and comply with NAR rules, including the Buyer Broker Commission Rule.

       ANSWER: Keller Williams denies the allegations in paragraph 103.

        104. First, representatives from each of the Corporate Defendants and their franchisees
regularly attend biannual NAR meetings and hold leadership positions in the organization. Senior
executives of the Corporate Defendants have served on NAR’s governing board of directors. For
example, both Ronald J. Peltier, the Executive Chairman of HomeServices of America, and Nancy
Nagy, CEO of Berkshire Hathaway HomeServices KoenigRubloff Realty Group, currently serve
as directors of NAR, and Bruce Aydt, Senior Vice President and General Counsel of Berkshire
Hathaway HomeServices Alliance Real Estate, is the former Chair of NAR’s Professional
Standards Committee. Executives of franchisees and other affiliates of the Corporate Defendants
also dominated the 2018 eight-person Leadership Team that managed NAR’s day-to-day
operations. For example, the immediate past President of NAR, Elizabeth Mendenhall, is the CEO
of RE/MAX Boone Realty in Columbia, Missouri. The President of NAR is John Smaby, a sales
agent at Edina Realty, which is a HomeServices of America company. NAR’s Vice President of
Association Affairs, Colleen Badagliacco, is an agent for Legacy Real Estate & Associates, which
is a franchisee of a Realogy firm. The 2019 leadership team includes John Smaby and Elizabeth
Mendenhall, as well as Charlie Oppler, First Vice President and COO of a Sotheby’s International
Realty franchisee, and Tracy Kasper, Vice President of Advocacy and a broker/owner of a


                                                    34
Berkshire Hathaway franchisee. The 2017 and 2016 NAR Leadership Teams also had
representatives from the Corporate Defendants’ brands, including Mr. Smaby, Ms. Mendenhall,
and Sherri Meadows, a Keller Williams agent who served as NAR Vice President and President
of the Florida Realtors.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 104, except admits that Sherri Meadows, an independent

contractor agent with an independently owned and operated Keller Williams franchisee at some

point served as NAR Vice President and as President of the Florida Association of Realtors, and

denies that Ms. Meadows served as or is a representative of Keller Williams.

       105. Defendant HomeServices, for example, has explained its own role as follows: “As
an industry leader, we have a responsibility to actively participate in shaping our industry and its
current and future business model. The HomeServices executive leadership and CEOs of our
operating companies drive these important discussions as leaders within the National Association
of Realtors . . . and at the regional and local levels of the MLS organizations.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 105.

        106. The following representatives from the Corporate Defendants or their franchisees
participated specifically in the NAR Multiple Listing Issues and Policies Committee, responsible
for reviewing and reissuing the Handbook, in the past four years: Mike Nugent, Berkshire
Hathaway; Laurie Weston Davis, Better Homes and Gardens Real Estate; Kenneth Walker,
RE/MAX Paradigm Realty Group; Sue Cartun, Keller Williams; Mark Trenka, Century 21; and
Sam DeBord, Coldwell Banker.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 106, except admits that Sue Cartun, a broker with an

independently owned and operated Keller Williams franchisee at some point served on NAR’s

Multiple Listing Issues and Policies Committee, and denies that Ms. Cartun served as or is a

representative of Keller Williams.




                                                    35
       107. By virtue of their leadership positions in NAR, these and other representatives from
the Corporate Defendants are responsible for formulating, reviewing, and approving rules like the
Buyer Broker Commission Rule. NAR approves and issues a new MLS Handbook each year;
changes to NAR’s MLS policy and Professional Standards are discussed and approved at NAR’s
yearly meetings by NAR committees on which representatives from each Corporate Defendant
serve. The NAR Board of Directors has final approval on additions and amendments to MLS rules
and regulations. Although the Board has modified other MLS rules in connection with each
reissuance (for example, in 2017 and 2018), the Board has consistently and repeatedly reissued the
Buyer Broker Commission Rule and anticompetitive restraints challenged herein.

       ANSWER: Keller Williams denies the allegations in paragraph 107.

       108. Second, each Corporate Defendant assists NAR with ensuring compliance with the
NAR rules. Local realtor associations and the NAR Board of Directors are responsible for the
enforcement of NAR’s MLS rules and regulations. As noted above, representatives from the
Corporate Defendants serve on NAR’s Board of Directors, which considers all written complaints
involving alleged violations of NAR’s rules and regulations. Representatives from the Corporate
Defendants also serve on the compliance committees of local realtor organizations. For example,
the Rules and Regulations Committee for the Colorado Realtors Association, which reviews
compliance issues brought to the attention of the local association and reviews recommendations
for NAR policy changes, includes representatives from all four Corporate Defendants or their
franchisees—Berkshire Hathaway, RE/MAX, Keller Williams, and Sotheby’s:

                  Wendy Atkinson - Berkshire Hathaway HomeServices Innovative RE

                  Beth Ann Mott - Berkshire Hathaway HomeServices Innovative RE

                  Jan Reinhardt - RE/MAX Alliance

                  Lauren Gardiner - Keller Williams Realty, LLC

                  Kathleen Stump - Berkshire Hathaway Home Service Elevated Living Real

                   Estate

                  Steve Konecny - RE/MAX Masters Millennium

                  Alan Smith - RE/MAX Professionals

                  Jill Limberg - Steamboat Sotheby’s International Realty

                  Clay Garner - RE/MAX Partners




                                               36
       ANSWER: Keller Williams denies the allegations in paragraph 108, except admits that

one Keller Williams employee and other independent contractor agents with independently owned

and operated Keller Williams franchisees have served on NAR’s Board of Directors.

        109. Third, in each of the areas in which the Covered MLSs operate (and elsewhere), the
Corporate Defendants collaborate with local realtor associations to implement and enforce NAR’s
rules, including the Buyer Broker Commission Rule, in furtherance of the combination and
conspiracy alleged herein. Executives of franchisees of each Corporate Defendant have
participated in the governance of the local realtor associations that own and operate the Covered
MLSs (and participate in the governance of other local realtor associations), and they implement
the conspiracy by requiring compliance with the NAR rules, including the Buyer Broker
Commission Rule, and adoption of standard form contracts implementing the NAR rules.

       ANSWER: Keller Williams denies the allegations in paragraph 109.

       110. For example, half of the Bright MLS Executive Committee consists of
representatives from the Corporate Defendants’ franchisees and other operations. Fifteen of the
twenty-four members of the Bright MLS Board of Directors are representatives from the Corporate
Defendants’ franchisees and other operations. These individuals include:

                 Cindy Ariosa, Long & Foster Real Estate Inc., EC

                 Jack Fry, RE/MAX, EC

                 Frank Serio, RE/MAX, EC

                 William Lublin, Century 21, EC

                 Boyd Campbell, Century 21, BOD

                 Charles Martin, ERA Harrington, BOD

                 David Ashe, Keller Williams, BOD

                 Ellen Renish, ERA Continental, BOD

                 Jeff Peters, RE/MAX, BOD

                 Jim Spagnolo, Berkshire Hathaway HomeServices, BOD

                 Mark Lowham, TTR Sotheby’s International Realty, BOD

                 Melanie Thompson, Century 21 Redwood Realty, BOD

                 Rosalie Daniels, RE/MAX Tri-County, BOD


                                               37
                  Scott Lederer, Berkshire Hathaway Homesale Realty, BOD

                  Scott McDonald, RE/MAX Gateway, BOD

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 110.

        111. Like the other MLSs encompassed herein, the Bright MLS has agreed to,
implemented, and enforced the anticompetitive restraints. Consistent with the terms and objectives
of the conspiracy, Bright MLS has adopted Rules and Regulations providing that “In submitting a
property to Bright MLS, the Participant is making a blanket unilateral offer of compensation to
other Bright MLS Participants and shall, therefore, specify on each listing submitted to Bright
MLS the compensation being offered to other Bright MLS Participants.” The Rules and
Regulations further require that “The compensation specified on listings published by Bright MLS
shall be expressed in one of the following forms: 1) As a percentage of the gross selling/leasing
price; 2) As a percentage of the `base sales price’ for new construction, with the base sales price
defined as the sales price before buyer upgrades. (New construction is defined as properties to be
built or properties that have not previously been occupied.). The listing Participant must clearly
disclose this cooperative compensation arrangement in the agent remarks section of the Bright
MLS Database; 3) As a definite dollar amount; [or] 4) As a combination of one (1) and three (3),
OR two (2) and three (3) above, as applicable.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 111.

        112. The Bright MLS specifically provides that every person subscribing to the MLS
“agrees to be subject to the Rules and Regulations and any other Bright MLS governance
provision.” If a participant violates the terms of this agreement, they are potentially subject to
fines of as much as $15,000, suspension of their MLS rights for as much as one year, or termination
of their MLS rights with no right to reapply for a period up to three years.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 112.

       113. As a further illustration, in the greater Las Vegas area, four officers and directors
of GLVAR are employees of the Defendants Corporations’ franchisees or operations: Aldo
Martinez (Berkshire Hathaway HomeServices Nevada Properties), Stephanie Grant and
Christopher Bishop (Coldwell Banker Premier – Las Vegas), and Tim Kelly Kiernan (RE/MAX
Excellence Las Vegas).




                                                    38
       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 113.

         114. GLVAR has agreed to, and helped implement and enforce, the conspiracy’s
anticompetitive restraints. For example, as agreed to by the conspiracy, GLVAR has adopted the
following requirement to govern the Las Vegas MLS: “In filing a property with the Multiple
Listing Service of an Association of REALTORS® the Participant of the Service is making blanket
unilateral offers of compensate to the other MLS Participants, and shall therefore specify, on each
listing filed with the Service, the compensation being offered to the other MLS Participants. . . .
Multiple Listing Services shall not publish listings that do not include an offer of compensation
expressed as a percentage of the gross selling price or as a definite dollar amount, nor shall they
include general invitations by listing brokers to other Participants to discuss terms and conditions
of possible cooperative relationships.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 114.

        115. In furtherance of the conspiracy, GLVAR has also required that brokers conceal
‘detail sheets’ containing information about commissions from buyers. The detail sheet is a
document that contains all the information that any broker—listing or buyer—has entered into the
Las Vegas MLS about a particular property. The detail sheet specifically contains detailed
information about the commissions being offered to buyer-brokers. GLVAR has fined buyer-
brokers who disclose detail sheets to their buyer clients.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 115.

         116. Finally, each Corporate Defendant has also agreed to participate in, implement,
and/or facilitate the conspiracy by imposing NAR’s rules, including the Buyer Broker Commission
Rule, on its franchisees, affiliates, and realtors. Each Corporate Defendant requires its franchisees,
affiliates, and realtors to join NAR and follow NAR’s Code of Ethics, and join a local realtor
association and/or MLS, which requires compliance with the Buyer Broker Commission Rule and
the other anticompetitive NAR Standards of Practice. Each Corporate Defendant requires its
realtors and franchisees to abide by NAR rules as a condition of doing business with the Corporate
Defendants, and to secure the benefits of the Corporate Defendants’ brands, infrastructure, and
other resources that support their brokerage operations.

       ANSWER: Keller Williams denies the allegations in paragraph 116.

       117. Defendant Realogy requires its franchisees and realtors to comply with NAR rules
and regulations, including the Buyer Broker Commission Rule. For example, the Century 21 Alton
Clark and Coldwell Banker Traditions Policies and Procedures Manuals formally require MLS
membership and compliance with MLS rules. Policy and Procedures Manuals for Sotheby’s,



                                                    39
Coldwell Banker Traditions, Century 21 Alton Clark, and Better Homes and Gardens all require
realtors and sales associates to become members of NAR, which entails compliance with all NAR
rules. Franchise Disclosure Documents for Corcoran, Century 21, and Better Homes and Gardens
incorporate the NAR Code of Ethics. Realogy requires strict compliance with these policies:
Realogy’s 2015 Form 10-K states “[t]he franchise agreements impose restrictions on the business
and operations of the franchisees and require them to comply with the operating and identity
standards set forth in each brand’s policy and procedures manuals. A franchisee’s failure to
comply with these restrictions and standards could result in a termination of the franchise
agreement.”

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 117.

        118. Defendant HomeServices requires its franchisees and realtors to comply with NAR
rules and regulations, including the Buyer Broker Commission Rule. For example, the Real Living
Franchise Disclosure Document makes clear that MLS membership and access is required for
franchisees, and the agreement requires the franchisee to provide Real Living with access to the
franchisee’s MLS data. A Long & Foster Policy manual states that sales associates must agree to
adhere to NAR’s Code of Ethics and Standards of Practice, and incorporates these NAR rules into
the policy manual. A Berkshire Hathaway HomeServices Texas Realty Policy and Procedures
Manual states that the company “support[s] the Realtor Code of Ethics [and] the Multiple Listing
Rules,” requires all associates to belong to a local realtor association and MLS, and states that the
company’s commission expectation will be calculated based on 3% for the listing broker and 3%
on the selling side; a Berkshire Hathaway HomeServices Northwest Real Estate Policy Manual
also requires associates to agree to maintain membership in the local realtor association and MLS.
Similarly, the Real Living and Berkshire Hathaway HomeServices Franchise Disclosure
Documents say that franchisees shall at all times comply with the NAR Code of Ethics.

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 118.

        119. Defendant Keller Williams requires its franchisees and realtors to comply with
NAR rules and regulations, including the Buyer Broker Commission Rule. The Keller Williams
Policies and Guidelines Manual requires all associates to “become members of their local
Board/Association of REALTORS and MLS” unless granted an exemption by their team leader,
to adhere to the NAR Code of Ethics and Standards of Practice, and directs associates to consult
with NAR materials. A 2018 Keller Williams Franchise Disclosure Document shows that MLS
and NAR membership is expected by franchisees, because it includes the MLS and NAR
membership fees as part of the estimated initial investment for a Keller Williams market center.
And the Keller Williams training manual, which provides sample broker scenarios for realtors,
shows that listing brokers are taught to tell home sellers that the sellers have to pay the buyer-
broker’s fee and that fee is non-negotiable.




                                                    40
       ANSWER: Keller Williams denies the allegations in paragraph 119, except admits that

its Policies and Guidelines Manual has included the quoted language concerning membership in

local Realtor associations and MLSs.

        120. Defendant RE/MAX requires its franchisees and realtors to comply with NAR rules
and regulations, including the Buyer Broker Commission Rule. For example, the franchise
agreement between Defendant RE/MAX and a RE/MAX franchisee in Las Vegas states: “You
agree that you and each of your Sales Associates will join and remain a member in good standing
and comply with the by-laws and rules and regulations of a local Board of REALTORS© (or
comparable organization) and, where available, you will become and remain a participant in a
board owned multiple listing service. You also agree that you and your Sales Associates will abide
by the Code of Ethics of the National Association of REALTORS©.” Similarly, the RE/MAX
2019 Precision Policies and Procedures manual incorporates the NAR Code of Ethics, and a 2016
RE/MAX Independent Contractor Agreement prescribes that the contractor shall join the local
realtor’s association and “shall abide by the Code of Ethics promulgated by NAR and all of
the rules and regulations of each local or regional [MLS].”’

       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 120

        121. Thus, by developing and reissuing the Buyer Broker Commission Rule and related
Standards of Practice, enforcing the rule through NAR and local realtor association leadership,
imposing the rule on local realtor associations and MLSs, and requiring franchisees, realtors, and
other affiliates to join NAR, local realtor associations and MLSs, and comply with their rules, each
Corporate Defendant has agreed to participate in and implemented and/or facilitated the
conspiracy.

       ANSWER: Keller Williams denies the allegations in paragraph 121.

IX.    EFFECTS OF THE CONSPIRACY

        122. Defendants’ conspiracy has had the following anticompetitive effects, among
others, in each area in which a Covered MLS operates, and nationwide:

                  Home sellers have been forced to pay commissions to buyer-brokers—their
                   adversaries in negotiations to sell their homes— thereby substantially inflating
                   the cost of selling their homes.

                  Home sellers have been compelled to set a high buyer-broker commission to
                   induce buyer-brokers to show their homes to home buyers.

                  Home sellers have paid inflated buyer-broker commissions and inflated total
                   commissions.


                                                   41
                      The retention of a buyer-broker has been severed from the setting of the
                       broker’s commission; the home buyer retains the buyer-broker, while the home
                       seller sets the buyer-broker’s compensation.

                      Price competition among brokers to be retained by home buyers has been
                       restrained.

                      Competition among home buyers has been restrained by their inability to
                       compete for the purchase of a home by lowering the buyer-broker commission.

                      Corporate Defendants and their franchisees have increased their profits
                       substantially by receiving inflated buyer-broker commissions and inflated total
                       commissions.

           ANSWER: Keller Williams denies the allegations in paragraph 122.

        123. Plaintiffs are not aware of any pro-competitive effects of Defendants’ conspiracy.
Even assuming arguendo, that there was any justification for requiring such payments during the
sub-agency period much earlier, “[t]here is no longer any reason to permit listing brokers to set
the default prices that these competing buyers’ brokers charge to serve their own customers.”36
Indeed, none of the purposes of the MLS “has anything to do with interbroker compensation. In
fact, MLS’s could continue providing every service of significance they provide without
addressing compensation at all.”37 Moreover, even if there were any plausible pro-competitive
effects, they would be substantially outweighed by the conspiracy’s anticompetitive effects.

           ANSWER: Keller Williams denies the allegations in paragraph 123, except admits that

the language in the quoted statements appears in the sources cited in footnotes 36 and 37.

       124. There is substantial economic evidence that Defendants’ conspiracy has resulted in
buyer-broker commissions and total commissions paid by home sellers that are inflated well above
a competitive level nationwide, including in the areas in which the Covered MLSs operate.

           ANSWER: Keller Williams denies the allegations in paragraph 124.



36
     Nadel, supra note 11, at 64-65.
37
  Brian N. Larson, The End of MLS as We Know It, Redux, LARSON SKINNER (2010),
http://larsonskinner.com/2010/12/15/the-end-of-mls-as-we-know-it-redux-part-i/. See also B. Kaufman,
Why the Class Action Lawsuit Against NAR and the Big Brokers Makes Sense (June 3, 2019),
https://www.inman.com/2019/06/03/why-the-class-action- lawsuit-against-nar -and-the-big-brokers-
makes sense/ (explaining that the idea that if buyers pay their agent’s commission “this could be the end
of the MLS does not make sense. The MLS’s value is giving buyers and sellers a centralized place to go
for listings. Its value is not in artificially keeping buyer’s agents’ commissions high. So, changing the
way buyer’s agents are paid does not reduce the value of the MLS at all.”).


                                                    42
         125. Total broker commissions (i.e., the aggregate commission paid to the seller-broker
and buyer-broker) in the areas in which the Covered MLSs operate average between five and six
percent. This figure is substantially higher than in countries with competitive markets for
residential real estate brokerage services. In a 2002 study titled “International Residential Real
Estate Brokerage Fees and Implications for the US,” economists Natalya Delcoure and Norm
Miller compared real estate commissions around the world with those in the United States. They
concluded: “Globally, we see much lower residential commission rates in most of the other highly
industrialized nations, including the United Kingdom (UK), Hong Kong, Ireland, Singapore,
Australia, and New Zealand. . . . In the UK, the [total] commission rates average less than 2%. . .
. In New Zealand and South Africa, [total] commission rates average 3.14%. In Singapore, the
[total] commission rates also tend to run around 3%.” They also found variation within countries;
in the United Kingdom, for example, Delcoure and Miller found that “1%-2% is typical; in very
competitive areas 0.5- 0.75%; in low priced areas [for homes] as high as 3.5%.” Ultimately, the
economists concluded that, “based on global data, the [total] US residential brokerage fees should
run closer to 3.0%.”38

       ANSWER: Keller Williams denies the allegations in paragraph 125, except admits that

the language in the quoted statements appears in the source cited in footnote 38.

        126. For years, buyer-broker commissions have remained steady in the areas in which
the Covered MLSs operate despite both an increase in home prices (increasing the dollar amount
of the commission) and the diminishing role of buyer-brokers described above. The United States
General Accounting Office review of the residential real estate market reported that “commission
rates have remained relatively uniform – regardless of market conditions, home prices, or the
efforts required to sell a home.”39 This remains true today. In fact, over the past two decades the
average total commission on an annual basis has always been maintained between 5.02 percent
and 5.4 percent. It was at virtually the same level in 2017, as it was at the time of the GAO’s
analysis. Similarly, in Defendant Keller Williams’ presentation to competitors and other industry
participants in 2016, Keller Williams reported that its average buyer-broker commission in 2015
(2.71%) was virtually the same level that was charged in 2002 (2.8%).

       ANSWER: Keller Williams denies the allegations in paragraph 126, except admits that

the language in quoted statement appears in the source cited in footnote 39.

       127. As explained above, the stability of the commission rate significantly understates
the actual charges that have been imposed on home sellers. The actual dollar commission is
determined by applying the rate to the sale price of a home. Since 2000, home prices have

38
   Natalya Delcoure & Norm G. Miller, International Residential Real Estate Brokerage Fees and
Implications for the US Brokerage Industry, 5 INT’L REAL ESTATE REV. 12, 13-14, 17 (2002),
https://pdfs.semanticscholar.org/7f0d/e19b8729c83ce5dd1be93f1fa8ce0deaa6d9.pdf?_ga
=2.121729544.265578023.1560289574-2128001628.1560289574.
39
   U.S. Gov’t Accountability Office, GAO-05-947, Real Estate Brokerage: Factors That May Affect Price
Competition, REPORT TO THE COMMITTEE ON FINANCIAL SERVICES, HOUSE OF
REPRESENTATIVES 1, 1 (2005).


                                                 43
approximately doubled, while the total rate of inflation has been below 50%. As Dr. Barwick, an
economist at Cornell University, recently stated at the DOJ/FTC workshop on competition in the
residential real estate brokerage industry, “if you look at the commission the consumers are paying
today relative to 20 years ago, they’re nearly paying twice as much.”40
        ANSWER: Keller Williams denies the allegations in paragraph 127, except admits that

the quoted statement appears in the source cited in footnote 40, and Keller Williams lacks

knowledge or information sufficient to form a belief as to “the total rate of inflation” since 2000.

       128. Moreover, while “competitive pressures in an industry ordinarily force competitors
to adopt fee structures that reflect their costs, this has not occurred for real estate broker fees.”
Instead, “broker fees are usually set without regard to either the quantity or quality of service
rendered.”41
        ANSWER: Keller Williams denies the allegations in paragraph 128, except admits that

the quoted language appears in the source cited in footnote 41.

        129. The stability and maintenance of high broker commissions (and the substantial
increase in actual dollar charges for their services) stands in stark contrast to the experience in
other industries since the advent of the Internet. “One would have expected that an information
and communication-based industry like real estate brokerage, would enjoy tremendous cost
efficiencies from the development of the Internet, Databases, and other communication
technologies. Yet it appears that traditional brokers generally have not passed on their cost savings
to consumers in the form of lower fees.”42
        ANSWER: Keller Williams denies the allegations in paragraph 129.

       130. The adverse economic impact of the conspiracy’s restraints on price competition
have been severe. The Consumer Federation of America, which has reviewed and criticized the
brokerage industry’s practices for many years, has indicated that “ [i]f sellers and buyers each
separately negotiated compensation with their brokers, uniform 5-6% commissions would quickly
disappear.”43
        ANSWER: Keller Williams denies the allegations in paragraph 130, except admits that

the quoted language appears in the source cited in footnote 43.




40
   Barwick, supra note 35, at 10.
41
   Nadel, supra note 11, at 4.
42
   Nadel, supra note 11, at 7.
43
   Brobeck & Woodall, supra note 13, at 4.


                                                 44
       131. Brian Larson, an attorney who has represented many MLSs, has observed that
“[w]ith the demise of subagency, there is little reason to keep interbroker compensation.”
According to Larson, “[g]etting rid of interbroker compensation” [i.e., payments from seller-
brokers to buyer-brokers] would improve the market in several areas, including:

                              Buyer-broker fees can be commensurate with the skill and
                               experience of the broker and with the buyer’s needs.”

                              “The market benefits from price competition for buyer broker
                               services.”

                              “The dangers of price fixing, and the claims by industry
                               watchdogs that it exists now, will largely be addressed. Brokers
                               will really be unable to tell what their competitors are charging
                               for services, and there will be no incentive for commissions to be
                               ‘standard.’”44

        ANSWER: Keller Williams denies the allegations in paragraph 131.

        132. Because of the scope and magnitude of the overcharges at issue here, the economic
cost to the plaintiff class and other consumers is enormous. Estimates of the amount of “annual
broker fees consumers might save if there was effective price competition suggests as much as $30
billion or more annually.”45 Economists Hsieh and Moretti have suggested that “more than half
of current commissions might be eliminated by competition.”46 Natalya Delcourse and Norm
Miller “found that U.S. broker fees should equal something closer to three percent.”47

44
   Larson, supra note 38 (Larson has written about the “Danger of price fixing” and explained that because
of the publication of buyer-broker compensation on an MLS, “a few market-leading brokers can establish
the market-rate cooperating compensation [i.e., buyer-broker commission] without ever speaking directly
to each other. They can just watch what happens on MLS. Thanks to the MLS offer of compensation,
listing brokers effectively are able to fix service prices of buyers’ brokers; many buyers’ brokers are loathe
to collect more than what is offered in MLS, even if the broker has a written agreement with the buyer
providing for a higher payment.” Although Larson recognizes that the system facilitates price-fixing, the
reality – as described above – has been that it has stabilized commission levels at the “industry standard”
(and elevated actual dollar commissions substantially), notwithstanding declining costs).
45
   Nadel, supra note 11, at 8.
46
   Id. at 8 n.28 (citing C. Hsieh & E. Moretti, Can Free Entry be Inefficient? Fixed Commissions and Social
Waste in the Real Estate Industry, 111 J. Pol. Econ. 1076 (2003)).
47
   Id. at 9 n.28. See also Brobeck & Woodall, supra note 13, at 4 (if sellers and buyers separately negotiated
compensation with their brokers, uniform 5-6 percent commissions “would quickly disappear”); The
Realtor Racket, supra note 8 (explaining that “in almost every other consumer industry . . . the introduction
of Internet and discount sellers has been a phenomenal financial benefit to customers. Discount airlines
have cut airfares by 60% or more, to the economic benefit of everyone with the exception of the incumbent
competitors. Economists call this process of squeezing out transaction costs `disintermediation.’ If any
industry is ripe for this, it is the $70 billion-a-year real estate brokerage market.”); B. Kaufman, Why the
Class Action Lawsuit Against NAR and the Big Brokers Makes Sense (June 3, 2019),
https://www.inman.com/2019/06/03/why- the-class-action-lawsuit-against-nar -and-the-big-brokers-
makes sense/ (explaining that if buyers paid their agent’s commission this “would immediately generate”


                                                     45
        ANSWER: Keller Williams denies the allegations in paragraph 132, except admits that

the language in the quoted statements appears in the sources cited in footnotes 46 and 47.

X.      MARKET POWER

        133. The relevant service market for the claims asserted herein is the bundle of services
provided to homebuyers and sellers by residential real estate brokers with MLS access.
Defendants’ control of the Covered MLSs gives Defendants the ability to impose the Buyer Broker
Commission Rule and other anticompetitive NAR rules on class members and other market
participants. Access to the Covered MLSs is critical for brokers to compete and to assist home
buyers and sellers in the areas in which those MLSs operate.

        ANSWER: Keller Williams denies the allegations in paragraph 133, except admits that

many brokers and agents regard it to be important to participate in the MLS in the area in which

they operate.

        134. The relevant geographic markets for the claims asserted herein are no broader than
the geographic areas in which the twenty Covered MLSs operate. Nearly all homes sold in these
geographic areas were listed on the MLS by brokers that are subject to the MLS and NAR rules
and standards. The residential real estate business is local in nature. Most sellers prefer to work
with a broker who is familiar with local market conditions and who maintains an office or affiliated
sales associates within a reasonable distance of the seller’s property. Likewise, most buyers seek
to purchase property in a particular city, community, or neighborhood, and typically prefer to work
with a broker who has knowledge of the area in which they have an interest.

        ANSWER: Keller Williams denies the allegations in paragraph 134, except admits that

Plaintiffs purport to assert a relevant geographic market “no broader than the geographic areas in

which the twenty Covered MLSs operate.”

        135. Corporate Defendants, through their coconspirator franchisees and other conspiring
brokers in the areas in which the Covered MLSs operate, collectively provide the vast majority of
the residential real estate broker services in these areas.

        ANSWER: Keller Williams denies the allegations in paragraph 135.




discounted options).


                                                46
       136. Defendants and their co-conspirators collectively have market power in each
relevant market through their control of the local MLS and their dominant share of the local
market.

       ANSWER: Keller Williams denies the allegations in paragraph 136.

         137. Any buyer-brokers in the areas in which the Covered MLSs operate who wished to
compete outside of Defendants’ conspiracy would face insurmountable barriers. Defendants’
control of the Covered MLSs through their co-conspirators (i.e., through their local franchisees,
other local brokers, and the local realtor associations) means that non-conspiring brokers would
need to establish an alternative listing service to compete with the conspiring brokers, or
alternatively, attempt to compete without access to a listing service. A seller-broker who
represented a seller without using a listing service would lose access to the large majority of
potential buyers, and a buyer-broker who represented a buyer without using a listing service would
lose access to the large majority of sellers. Brokers cannot compete effectively without access to
a listing service.

       ANSWER: Keller Williams denies the allegations in paragraph 137.

         138. For an alternative listing service to compete effectively with one of the Covered
MLSs, the alternative would need to have listings as comprehensive (or at least nearly so) as the
Covered MLS. Brokers and their individual realtors who currently profit from inflated buyer-
broker commissions and total commissions have minimal incentive to participate on an alternative
listing service that would generate lower buyer-broker commissions and lower total commissions.
Further, many buyers would be very reluctant to retain a buyer broker operating on an alternative
listing service that required them to pay the buyer-broker commission, when other buyer-brokers
operating on the Covered MLSs are entirely compensated by home sellers. Accordingly, seller-
brokers on an alternative listing service would struggle to attract buyer-brokers and their buyer
clients. Moreover, many home sellers would not retain brokers using a new, unfamiliar alternative
listing service that had no track record of success and had failed to attract sufficient buyers and
buyer-brokers. Accordingly, a listing service attempting to compete with any of the Covered
MLSs would likely fail to attract enough property listings to operate profitably and be a
competitive constraint on the incumbent MLSs. The absence of listing services that compete with
the Covered MLSs (or other MLSs) reflects the very substantial barriers to entry.

       ANSWER: Keller Williams denies the allegations in paragraph 138.

       139. Moreover, NAR advises MLSs to enter into non-compete agreements with third-
party websites, such as Zillow, so that those websites do not become competitive rivals to MLSs.
NAR’s checklist of “critical components” states that the consumer-facing website “must agree
they will not compete with the brokerage firms or MLS by either becoming a licensed brokerage
firm or by providing offers of cooperation and compensation.” The non-compete agreement
requires the consumer-facing website to agree not to “use the data in a manner that is similar to a
Multiple Listing Service.” Thus, NAR, in furtherance of the conspiracy, has advised MLSs to take
affirmative steps to prevent third-party websites from becoming competitors.




                                                47
       ANSWER: Keller Williams lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 139.

XI.    CONTINUOUS ACCRUAL

        140. During the four years preceding the filing of this Complaint, Defendants, through
their co-conspirator brokers in the areas in which the Covered MLSs operate, repeatedly charged
and received buyer-broker commissions and total commissions that were inflated as a result of the
conspiracy. These inflated commissions during the preceding four years were paid by Plaintiffs
and the other class members in connection with the sale of residential real estate listed on one of
the Covered MLSs. Each payment of these inflated commissions by Plaintiffs and the other class
members during the last four years injured them and gave rise to a new cause of action for that
injury.

       ANSWER: Keller Williams denies the allegations in paragraph 140.

        141. During the last four years, Defendants and their co-conspirators have maintained,
implemented, and enforced the Buyer Broker Commission Rule and other anticompetitive NAR
rules nationwide, including in the areas in which the Covered MLSs operate.

       ANSWER: Keller Williams denies the allegations in paragraph 141.

XII.   CLASS ACTION ALLEGATIONS

        142. Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,
Plaintiffs bring this action on behalf of themselves and the following class: all persons who paid
a broker commission since March 6, 2015 in connection with the sale of residential real estate
listed on one of the Covered MLSs.

       ANSWER: Keller Williams admits that Plaintiffs purport to bring this action on behalf of

a class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure.

        143. Excluded from the Class are Defendants and their officers and directors, the judicial
officers presiding over this action and the members of their immediate families and judicial staff,
and Plaintiffs’ counsel and employees of their law firms.

       ANSWER: Keller Williams admits that Plaintiffs purport to bring this action on behalf of

a class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure.




                                                    48
       144. The Class is readily ascertainable because records of the relevant transactions
should exist.

       ANSWER: Keller Williams denies the allegations in paragraph 144.

       145. Due to the nature of the trade and commerce involved, Plaintiffs believe that the
Class has many thousands of members, the exact number and their identities being known to
Defendants and their coconspirators.

       ANSWER: Keller Williams denies the allegations in paragraph 145.

        146. Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs
will fairly and adequately protect the interests of the members of the Class. Plaintiffs’ interests
are aligned with, and not antagonistic to, those of the other members of the Class.

       ANSWER: Keller Williams denies the allegations in paragraph 146.

        147. There are questions of law and fact common to the members of the Class, including,
but not limited to, the following:

               A.     Whether Defendants conspired as alleged herein;

               B.     Whether the conspiracy was implemented in the areas in which the
                      Covered MLSs operate;

               C.     Whether the conspiracy harmed competition as alleged herein;

               D.     Whether the competitive harm from the conspiracy substantially outweighs
                      any competitive benefits;

               E.     Whether buyer-broker commissions and total commissions were inflated as
                      a result of the conspiracy in the areas in which the Covered MLSs operate;
                      and

               F.     The appropriate class-wide measures of damages.

       ANSWER: Keller Williams denies the allegations in paragraph 147.

        148. Plaintiffs have retained counsel competent and experienced in the prosecution of
antitrust class action litigation to represent themselves and the Class.

       ANSWER: Keller Williams admits that Plaintiffs have retained counsel experienced with

class actions, but denies the remaining allegations in paragraph 148.




                                                49
       149. Questions of law or fact that are common to the members of the Class predominate
over any questions affecting only individual members of the Class.

       ANSWER: Keller Williams denies the allegations in paragraph 149.

        150. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. The prosecution of separate actions by individual members of
the Class would impose heavy burdens on the court and Defendants and would create a risk of
inconsistent or varying adjudications of the questions of law and fact common to the Class. A class
action, on the other hand, would achieve substantial economies of time, effort, and expense, and
would assure uniformity of decision as to persons similarly situated without sacrificing procedural
fairness or bringing about other undesirable results. Absent a class action, it would not be feasible
for the vast majority of the members of the Class to seek redress for the violations of law alleged
herein.

       ANSWER: Keller Williams denies the allegations in paragraph 150.

XIII. CLAIM FOR RELIEF

                    Violation of Section 1 of the Sherman Act, 15 U.S.C § 1

       151. Plaintiffs repeat and incorporate by reference each of the foregoing allegation in
this Complaint.

       ANSWER: Keller Williams repeats and incorporates by reference its response to each

paragraph above as its response to paragraph 151.

        152. Beginning more than four years before the filing of this Complaint, Defendants
engaged in a continuing contract, combination, or conspiracy to unreasonably restrain interstate
trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C § 1.

       ANSWER: Keller Williams denies the allegations in paragraph 152.

       153. The contract, combination, or conspiracy alleged herein has consisted of a
continuing agreement among Defendants and their co-conspirators to require home sellers to pay
the buyer-broker and to pay an inflated amount.

       ANSWER: Keller Williams denies the allegations in paragraph 153.

      154. In furtherance of the contract, combination, or conspiracy, Defendants and their
coconspirators have committed one or more of the following overt acts:

              a)   Participated in the establishment, implementation and enforcement of the
Buyer Broker Commission Rule and other anticompetitive NAR rules;




                                                 50
               b)     Participated in the establishment, implementation and enforcement of rules
by local NAR associations and MLSs that implemented the Buyer Broker Commission Rule and
other anticompetitive NAR rules in the areas in which the Covered MLSs operate; and

                c)   Included provisions in franchise agreements, policy manuals, and other
corporate agreements with franchisees, affiliates, and realtors of Corporate Defendants that
required the implementation of and adherence to the Buyer Broker Commission Rule and other
anticompetitive NAR rules in the areas in which the Covered MLSs operate.

       ANSWER: Keller Williams denies the allegations in paragraph 154.

        155. In the areas in which the Covered MLSs operate, and elsewhere, Defendants’
conspiracy has required sellers to pay buyer-brokers, to pay an inflated buyer-broker commission
and an inflated total commission, and has restrained price competition among buyer-brokers. This
harm to competition substantially outweighs any competitive benefits arising from the conspiracy.

       ANSWER: Keller Williams denies the allegations in paragraph 155.

         156. Defendants’ conspiracy has caused buyer-broker commissions and total
commissions in the areas in which the Covered MLSs operate (and elsewhere) to be inflated.
Plaintiffs and the other members of the Class paid these inflated commissions during (and before)
the last four years in connection with the sale of residential real estate listed on one of the Covered
MLSs. Absent Defendants’ conspiracy, Plaintiffs and the other class members would have paid
substantially lower commissions because the broker representing the buyer of their homes would
have been paid by the buyer (and buyer-broker commissions would not be at supra-competitive
levels).

       ANSWER: Keller Williams denies the allegations in paragraph 156.

       157.    Defendants’ conspiracy is a per se violation of Section 1 of the Sherman Act.

       ANSWER: Keller Williams denies the allegations in paragraph 157.

       158. As a direct and proximate result of Defendants’ past and continuing violation of
Section 1 of the Sherman Act, Plaintiffs and the other class members have been injured in their
business and property and suffered damages in an amount to be proven at trial.

       ANSWER: Keller Williams denies the allegations in paragraph 158.

       159. In the alternative, Defendants’ conspiracy violates section 1 of the Sherman Act
under the Rule of Reason.

       ANSWER: Keller Williams denies the allegations in paragraph 159.




                                                  51
       160. As a direct and proximate result of Defendants’ past and continuing violation of
Section 1 of the Sherman Act, Plaintiffs and the other class members have been injured in their
business and property and suffered damages in an amount to be proven at trial.

          ANSWER: Keller Williams denies the allegations in paragraph 160.

XIV. REQUESTED RELIEF

               A.     Plaintiffs request relief as follows: That the Court determine that this action
may be maintained as a class action under Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of
Civil Procedure, and direct that notice of this action, as provided by Rule 23(c)(2) of the Federal
Rules of Civil Procedure, be given to members of the Class;

              B.       That the Court enter an order declaring that Defendants’ actions, as set forth
in this Complaint, violate the law;

                C.      That the Court award Plaintiffs and the other members of the Class damages
and/or restitution in an amount to be determined at trial;

                 D.      That the Court award Plaintiffs pre- and post-judgment interest;

                E.     That the Court award Plaintiffs their costs of suit, including reasonable
attorneys’ fees and expenses;

               F.     That the Court award Plaintiffs and the Class a permanent injunction, under
Section 16 of the Clayton Act, enjoining Defendants from continuing conduct determined to be
unlawful; and

                 G.      That the Court award such other relief as the Court may deem just and
proper.

          ANSWER: Keller Williams denies that Plaintiffs are entitled to the relief requested.

                                    JURY TRIAL DEMANDED

          Pursuant to Federal Rule of Civil Procedure 38, Keller Williams demands a trial by jury

on all triable issues.




                                                  52
                                     AFFIRMATIVE DEFENSES

       Without assuming any burden that it otherwise would not bear, and reserving the right to

assert, or to seek permission from the Court to assert, additional defenses as those defenses become

known during discovery, Keller Williams asserts the following separate and additional defenses:

                                         FIRST DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because they lack standing to bring this action against Keller Williams.

                                        SECOND DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because any alleged injuries and damages were not legally or proximately caused by any acts

or omissions of Keller Williams, and/or were caused, if at all, solely and proximately by the

conduct of Plaintiffs themselves, or third parties including, without limitation, the prior,

intervening, or superseding conduct of such Plaintiffs or third parties.

                                        THIRD DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because Plaintiffs failed to mitigate any damages they may have suffered.

                                        FOURTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of waiver.

                                         FIFTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of estoppel.




                                                 53
                                         SIXTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of laches.

                                       SEVENTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, due to the ratification of, and consent to, the conduct of Keller Williams.

                                        EIGHTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because the applicable statute of limitations has lapsed with respect to such claims.

                                         NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable limitations period set

out in contracts and/or agreements executed by Plaintiffs.

                                         TENTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, to the extent that they have agreed to arbitration or chosen a different forum for the resolution

of their claims.

                                      ELEVENTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of unclean hands, and in pari delecto.

                                       TWELFTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of accord and satisfaction.




                                                    54
                                    THIRTEENTH DEFENSE

       Without admitting the existence of any contract, combination or conspiracy in restraint of

trade, and expressly denying same, Plaintiffs’ claims and the claims of any putative class members

are barred, in whole or in part, by Keller Williams’ right to set off any amounts paid to Plaintiffs

by any Defendants other than Keller Williams who have settled, or do settle, Plaintiffs’ claims

against them in this action.

                                   FOURTEENTH DEFENSE

       Plaintiffs fail to define a legally cognizable relevant market.

                                     FIFTEENTH DEFENSE

       The injuries and damages alleged by Plaintiffs do not constitute legally cognizable antitrust

injuries within a properly defined relevant antitrust market.

                                     SIXTEENTH DEFENSE

       Keller Williams adopts and incorporates by reference any and all other defenses asserted

by any other Defendant to the extent that the defense would apply to Keller Williams.

             RESERVATION OF DEFENSES AND AFFIRMATIVE DEFENSES

       Keller Williams hereby gives notice that it intends to assert and rely upon any and all such

other defenses and affirmative defenses that may become available or apparent as this action

proceeds, and thus reserves the right to amend this Answer to assert such defenses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Keller Williams respectfully requests that judgment be entered in favor of

Keller Williams and the other Defendants and against Plaintiffs, dismissing all Counts of the

Complaint with prejudice. Keller Williams further requests that this Court (i) award Keller

Williams its costs incurred in this matter, and (ii) award such other and further relief as the Court

deems just and proper.


                                                 55
Dated: November 16, 2020        Respectfully submitted:

                                Counsel for Keller Williams Realty, Inc.

                                s/Timothy Ray
                                Timothy Ray
                                timothy.ray@hklaw.com
                                HOLLAND & KNIGHT LLP
                                150 North Riverside Plaza, Suite 2700
                                Chicago, IL 60606
                                (312) 263-3600

                                David C. Kully, pro hac vice
                                david.kully@hklaw.com
                                Anna P. Hayes, pro hac vice
                                anna.hayes@hklaw.com
                                HOLLAND & KNIGHT LLP
                                800 17th Street NW, Suite 1100
                                Washington, DC 20530
                                (202) 469-5415




                           56
                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 16, 2020, the foregoing Answer and

Defenses of Keller Williams Realty, Inc. to Consolidated Amended Class Action Complaint was

electronically filed through the Court’s ECF system which will send notification of the same to

all counsel of record in this matter.




                                                s/ Timothy Ray
                                            Counsel for Defendant Keller Williams Realty, Inc.




                                               57
